                                                                                   Case 8:18-bk-10969-SC       Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                  Desc
                                                                                                                Main Document    Page 1 of 71



                                                                                    1   Marsha A. Houston (SBN 129956)
                                                                                        mhouston@reedsmith.com
                                                                                    2   David M. Halbreich (SBN 138926)
                                                                                        dhalbreich@reedsmith.com
                                                                                    3   Christopher O. Rivas (SBN 238765)
                                                                                        crivas@reedsmith.com
                                                                                    4   REED SMITH LLP
                                                                                        355 South Grand Avenue
                                                                                    5   Suite 2900
                                                                                        Los Angeles, CA 90071-1514
                                                                                    6   Telephone: +1 213 457 8000
                                                                                        Facsimile: +1 213 457 8080
                                                                                    7
                                                                                        Special Counsel For Chapter 7 Trustee
                                                                                    8   Richard A. Marshack

                                                                                    9

                                                                                   10                            UNITED STATES BANKRUPTCY COURT
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                                                                                   12 In re                                           Case No. 8:18-bk-10969-SC
                                                                                                                                      (Lead Case)
REED SMITH LLP




                                                                                   13 LUMINANCE RECOVERY CENTER, LLC, a
                                                                                      California Limited Liability Company, et al.,   Case No. 8:18-bk-10972-SC
                                                                                   14                                                 (Jointly Administered Case)
                                                                                                            Debtors,
                                                                                   15                                                 Chapter 7
                                                                                   16 Affects:                                        FIRST INTERIM APPLICATION OF
                                                                                                                                      REED SMITH LLP PURSUANT TO 11
                                                                                   17 ☒ALL DEBTORS                                    U.S.C. §§ 328, 330, 331 AND 503(B)(2); FED.
                                                                                                                                      R. BANKR. P. 2016 AND LOCAL RULE
                                                                                   18 ☐Luminance Recovery Center, LLC, ONLY           2016-1(A), FOR ENTRY OF AN ORDER
                                                                                                                                      ALLOWING AND AWARDING PAYMENT
                                                                                   19 ☐Luminance Health Group, Inc., a California     OF FEES AND REIMBURSEMENT OF
                                                                                      corporation, ONLY                               EXPENSES; DECLARATION OF
                                                                                   20                                                 CHRISTOPHER O. RIVAS
                                                                                   21                                                 Date:            May 1, 2019
                                                                                                                                      Time:            11:00 a.m.
                                                                                   22                                                 Place:           Courtroom 5C
                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        8:18-bk-10969-SC                                              US_ACTIVE-146209291.2-AHDISESA 4/10/19 2:20 PM

                                                                                                               FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC                Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                    Desc
                                                                                                                         Main Document    Page 2 of 71



                                                                                    1                                                  TABLE OF CONTENTS

                                                                                    2                                                                                                                                  Page

                                                                                    3 I . BACKGROUND: BANKRUPTCY CASE ....................................................................... 1

                                                                                    4 II . BACKGROUND: ADVERSARY CASE ......................................................................... 2

                                                                                    5 III . DESCRIPTION OF REED SMITH’S FEES AND EXPENSES ..................................... 3

                                                                                    6 IV . RELIEF REQUESTED .................................................................................................... 5

                                                                                    7 V . SUMMARY OF EXHIBITS IN SUPPORT OF RELIEF REQUESTED ......................... 6

                                                                                    8 VI . ANALYSIS AND NARRATIVE DESCRIPTION OF SERVICES

                                                                                    9
                                                                                               RENDERED AND TIME EXPENDED .......................................................................... 6

                                                                                   10            A.        NARRATIVE SUMMARY OF FEES INCURRED DURING THE
                                                                                                           FIRST INTERIM COMPENSATION PERIOD                                                                               7
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                           1.        Fee and Employment Application Services – $2,483.50 (Fees)                                            7
                                                                                   12
                                                                                                           2.        Litigation Services -- $172,839.50 (Fees)                                                             8
REED SMITH LLP




                                                                                   13
                                                                                                 B.        TOTAL AMOUNT OF FEES AND EXPENSES SOUGHT IN THE
                                                                                   14                      APPLICATION                                                                                                     8
                                                                                   15            C.        REED SMITH’S EXPERIENCE                                                                                         8
                                                                                   16            D.        REED SMITH INVOICES SENT TO THE CHAPTER 7 TRUSTEE                                                               9
                                                                                   17            E.        NO PRIOR REQUEST FOR RELIEF                                                                                     9
                                                                                   18 VII . CONCLUSION ............................................................................................................... 9

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        8:18-bk-10969-SC                                              –i–                        US_ACTIVE-146209291.2-AHDISESA 4/10/19 2:20 PM

                                                                                                                         FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC                    Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                         Desc
                                                                                                                             Main Document    Page 3 of 71



                                                                                    1                                                    TABLE OF AUTHORITIES
                                                                                    2                                                                                                                                       Page(s)
                                                                                    3 Statutes

                                                                                    4 11 U.S.C. § 330(a)(1)(A) .......................................................................................................................7

                                                                                    5
                                                                                        11 U.S.C. § 330(a)(3)(A)-(F) .................................................................................................................7
                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        8:18-bk-10969-SC                                                    – ii –
                                                                                                                            FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC         Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                        Desc
                                                                                                                  Main Document    Page 4 of 71



                                                                                    1          TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY

                                                                                    2 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND INTERESTED

                                                                                    3 PARTIES:

                                                                                    4          Reed Smith LLP (“Reed Smith”), Special Litigation and Insurance Coverage Counsel to

                                                                                    5 Richard A. Marshack, the duly appointed, qualified, and acting Chapter 7 Trustee (the “Chapter 7

                                                                                    6 Trustee”) for the estates of the debtors Luminance Recovery Center, LLC, and Luminance Health

                                                                                    7 Group, Inc., a California corporation (collectively, the “Debtors”), hereby submits this application

                                                                                    8 (the “Application”) pursuant to sections 328, 330, 331 and 503(b)(2) of Title 11 of the United States

                                                                                    9 Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure, Local

                                                                                   10 Rule 2016-1(a) and the “United States Trustee Guidelines for Reviewing Application for
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Compensation and Reimbursement of Expenses filed under 11 U.S.C. § 330” (“Guidelines”), for an

                                                                                   12 order:
REED SMITH LLP




                                                                                   13          (A)(i) approving and allowing Reed Smith’s fees in the amount of $175,323.00 for the period

                                                                                   14 from April 14, 2018, up to and through March 31, 2019 (the “First Interim Compensation Period”);

                                                                                   15 (ii) allowing and awarding reimbursement of expenses incurred in the First Interim Compensation

                                                                                   16 Period in the amount of $1,258.56; and (B) for such other and further relief as is just and proper.

                                                                                   17 The fees and expenses sought pursuant to this Application cover an eleven (11) month period.

                                                                                   18                                                    I.

                                                                                   19                              BACKGROUND: BANKRUPTCY CASE

                                                                                   20          1.     On March 21, 2018 (the “Petition Date”), Debtors filed two separate voluntary

                                                                                   21 petitions for relief under Chapter 11 of Title 11 of the United States Code. On March 22, 2018, the

                                                                                   22 Court entered an order granting Debtors’ motion to approve the joint administration of the Debtors’

                                                                                   23 bankruptcy cases.

                                                                                   24          2.     On March 23, 2018, the Debtors filed their various “first day” motions. After the

                                                                                   25 filing of the “first day” motions, the founder and chief executive officer of the Debtors, Mr. Michael

                                                                                   26 E. Castanon, essentially disappeared. Thereafter, on April 5, 2018, the Court granted the Debtors’

                                                                                   27 Emergency Motion to convert the cases from Chapter 11 to cases under Chapter 7 pursuant to 11

                                                                                   28 U.S.C. § 1112(b), and directed the Office of the United States Trustee to appoint a Chapter 7

                                                                                        8:18-bk-10969-SC                                –1–                   US_ACTIVE-146209291.2-AHDISESA 4/10/19 2:20 PM

                                                                                                                 FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC         Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                  Desc
                                                                                                                  Main Document    Page 5 of 71



                                                                                    1 Trustee. On April 5, 2018, the Court appointed Richard A. Marshack as qualified and acting

                                                                                    2 Chapter 7 Trustee for the Debtors’ estates (collectively, the “Estates”), and Mr. Marshack continues

                                                                                    3 to act in this capacity today.

                                                                                    4         3.      On May 15, 2019, the Chapter 7 Trustee filed its Application (the “Employment

                                                                                    5 Application”) to employ Reed Smith LLP (“Reed Smith”) as the Estates’ Special Litigation and

                                                                                    6 Insurance Recovery Counsel pursuant to 11 U.S.C. § 327. On June 4, 2018, the Court approved the

                                                                                    7 Employment Application effective as of April 14, 2018.

                                                                                    8                                                    II.

                                                                                    9                                  BACKGROUND: ADVERSARY CASE

                                                                                   10         4.      The Chapter 7 Trustee sought the advice of Reed Smith regarding the scope of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Debtors’ insurance policies.

                                                                                   12         5.      Thereafter, the Trustee determined that it was in the best interests of the Estates to
REED SMITH LLP




                                                                                   13 engage Reed Smith as special litigation and insurance coverage counsel in order to handle issues

                                                                                   14 concerning the extension of coverage, as well as to analyze whether the Estate had any claims it

                                                                                   15 could bring arising out of a subsequent investigation into Debtor’s conduct.

                                                                                   16         6.      On September 14, 2018, in its capacity as Special Counsel for the Chapter 7 Trustee,

                                                                                   17 Reed Smith initiated an adversary proceeding against Mr. Castanon and filed a complaint on behalf

                                                                                   18 of the Chapter 7 Trustee against Mr. Castanon for four causes of action, including: breach of

                                                                                   19 fiduciary duty, conversion, negligence, and waste of corporate assets (the “Adversary Case”).

                                                                                   20         7.      Reed Smith is informed and believes that Mr. Castanon tendered a claim to the

                                                                                   21 Debtors’ insurers based upon the filing of the Adversary Case, and that on or about October 26,

                                                                                   22 2018, the Debtors’ insurer denied coverage.

                                                                                   23         8.      On October 30, 2018, Mr. Castanon, through counsel, answered the adversary

                                                                                   24 complaint and raised ten (10) affirmative defenses.

                                                                                   25         9.      On December 19, 2018, the Court held a status conference in the adversary

                                                                                   26 proceeding, wherein Christopher O. Rivas of Reed Smith appeared on behalf of the Chapter 7

                                                                                   27 Trustee, and Rhonda Walker appeared on behalf of Mr. Castanon. The Court ordered the discovery

                                                                                   28 cutoff date set for April 30, 2019. The Court ordered the motion cutoff date set for June 14, 2019.

                                                                                        8:18-bk-10969-SC                                –2–
                                                                                                                 FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC        Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                Desc
                                                                                                                 Main Document    Page 6 of 71



                                                                                    1 The Court ordered a pretrial conference to be held on July 17, 2019, at 11:00 a.m. in Courtroom 5C

                                                                                    2 at the United States Bankruptcy Court located on 411 West Fourth Street, Santa Ana, CA 92701-

                                                                                    3 4593.

                                                                                    4         10.     Reed Smith prepared and served initial disclosures with Mr. Castanon’s counsel, and

                                                                                    5 met and conferred with Mr. Castanon’s counsel regarding discovery issues. Although Mr.

                                                                                    6 Castanon’s counsel was initially cooperative and responsive, in recent months she has failed to

                                                                                    7 respond to communications from Reed Smith.

                                                                                    8         11.     In late 2018, Reed Smith began drafting discovery requests and, in December 2018,

                                                                                    9 Reed Smith served extensive written discovery requests upon Mr. Castanon. After further meet and

                                                                                   10 confer efforts with Mr. Castanon’s counsel, Reed Smith granted extensions to Mr. Castanon to
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 respond to the discovery requests. However, ultimately, Mr. Castanon failed to timely object to or

                                                                                   12 otherwise respond to the discovery requests. Reed Smith then sought to meet and confer with Mr.
REED SMITH LLP




                                                                                   13 Castanon’s counsel several times regarding Mr. Castanon’s failure to respond, but his counsel failed

                                                                                   14 to respond in any way.

                                                                                   15         12.     Ultimately, on March 26, 2019, Reed Smith filed a motion for sanctions for failure to

                                                                                   16 cooperate in discovery on behalf of the Chapter 7 Trustee against Mr. Castanon, and the Court

                                                                                   17 scheduled a hearing on the motion for April 17, 2019. Meanwhile, Mr. Castanon recently failed to

                                                                                   18 appear at his duly scheduled deposition and is otherwise failing to and/or refusing to abide by his

                                                                                   19 obligations under the Federal Rules of Bankruptcy Procedure and the local rules of this Court.

                                                                                   20                                                   III.

                                                                                   21                      DESCRIPTION OF REED SMITH’S FEES AND EXPENSES

                                                                                   22         13.     Pursuant to the above-referenced employment application, as approved by this Court,

                                                                                   23 Reed Smith seeks approval of its fees by noticed fee application, as follows:

                                                                                   24                 a.      Terms of Fee and Employment Application Services

                                                                                   25                 With respect to Fee and Employment Application Services, the Estates have been

                                                                                   26 charged on an hourly basis at standard rates to be paid on a current basis. During the First Interim

                                                                                   27 Compensation Period, Reed Smith incurred $2,483.50 in fees for 3.80 hours of fee and employment

                                                                                   28 application services.

                                                                                        8:18-bk-10969-SC                               –3–
                                                                                                                 FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC         Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                Desc
                                                                                                                  Main Document    Page 7 of 71



                                                                                    1                 b.      Terms of Litigation Services

                                                                                    2                 With respect to Litigation Services, including Special Litigation and Insurance

                                                                                    3 Recovery Services, the Estates have been charged on an hourly basis at standard rates to be paid on a

                                                                                    4 current basis. During the First Interim Compensation Period, Reed Smith incurred $172,839.50 in

                                                                                    5 fees for 285.90 hours of litigation and litigation-related services.

                                                                                    6                 c.      Expenses

                                                                                    7                 During the First Interim Compensation Period, Reed Smith has incurred $1,258.56 in

                                                                                    8 total expenses. Reed Smith has incurred the following expenses, although a more comprehensive

                                                                                    9 summary is provided in Exhibit “C” to this Application:

                                                                                   10                 In-House Duplication, Printing, and Scanning Expenses
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                 Reed Smith’s rate for in-house duplication and related activities is $.15 per page.

                                                                                   12 During the First Interim Compensation Period, Reed Smith incurred $9.15 in expenses for in-house
REED SMITH LLP




                                                                                   13 duplication, printing, and scanning services.

                                                                                   14                 Outside Duplication Expenses

                                                                                   15                 Reed Smith also uses outside duplication services for large photocopy work and does

                                                                                   16 not charge more than its out-of-pocket expenses for such outside services. During the First Interim

                                                                                   17 Compensation Period, Reed Smith incurred $38.76 in expenses for outside duplication services.

                                                                                   18                 Postage Expenses

                                                                                   19                 Reed Smith does not charge more than its out-of-pocket expenses for postage.

                                                                                   20 During the First Interim Compensation Period, Reed Smith incurred $12.65 in expenses for postage.

                                                                                   21                 Online Legal Research and Docket Management Expenses

                                                                                   22                 Reed Smith does not charge more than its out-of-pocket expenses for online research

                                                                                   23 services and either discounts as much as forty percent (40%) or provides certain search services free

                                                                                   24 of charge. During the First Interim Compensation Period, Reed Smith incurred $975.50 in expenses

                                                                                   25 for online research and docket management via Westlaw and PACER, collectively.

                                                                                   26                 Courier and Messenger Expenses

                                                                                   27                 Reed Smith does not charge more than its out-of-pocket expenses for outside courier

                                                                                   28 and messenger expenses and seeks to use alternative, less expensive delivery methods, e.g., email or

                                                                                        8:18-bk-10969-SC                                 –4–
                                                                                                                  FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC        Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33               Desc
                                                                                                                 Main Document    Page 8 of 71



                                                                                    1 facsimile transmissions, whenever possible. During the First Interim Compensation Period, Reed

                                                                                    2 Smith incurred $39.30 in expenses for outside courier and messenger services.

                                                                                    3                 Parking, Tolls, and Other Transportation Expenses

                                                                                    4                 Reed Smith does not charge more than its out-of-pocket expenses for parking, tolls,

                                                                                    5 or other transportation expenses. During the First Interim Compensation Period, Reed Smith

                                                                                    6 incurred $1.00 in expenses for parking, tolls, and other transportation.

                                                                                    7                 Relativity Data Hosting Expenses

                                                                                    8                 Reed Smith does not charge more than its out-of-pocket expenses for data hosting on

                                                                                    9 Relativity. During the First Interim Compensation Period, Reed Smith incurred $182.20 in expenses

                                                                                   10 for Relativity data hosting services.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                                    IV.

                                                                                   12                                         RELIEF REQUESTED
REED SMITH LLP




                                                                                   13           14.   Reed Smith submits this Fee Application to the Bankruptcy Court for the allowance

                                                                                   14 of reasonable compensation for actual and necessary professional services provided to the Chapter 7

                                                                                   15 Trustee as its counsel in this Case and for reimbursement of actual and necessary out-of-pocket

                                                                                   16 expenses incurred in representing the Chapter 7 Trustee during the First Interim Compensation

                                                                                   17 Period.

                                                                                   18           15.   All included services and costs for which Reed Smith seeks compensation were

                                                                                   19 performed for, or incurred on behalf of, the Chapter 7 Trustee during the First Interim Compensation

                                                                                   20 Period.

                                                                                   21           16.   During the First Interim Compensation Period, Reed Smith billed a total of

                                                                                   22 $175,323.00 in fees and disbursed $1,258.56 in expenses on behalf of the Chapter 7 Trustee. As

                                                                                   23 further described below, Reed Smith’s fees and expenses have been billed to two different matters,

                                                                                   24 with such fees and expenses broken down as follows:

                                                                                   25                 (a) Preparation of Fee and Employment Applications – $2,483.50 in fees; and

                                                                                   26                 (b) Litigation Services, including Special Litigation Services and Insurance Recovery

                                                                                   27 Services – $172,839.50 in fees;

                                                                                   28                 (c) Expenses – $1,258.56 in total expenses.

                                                                                        8:18-bk-10969-SC                               –5–
                                                                                                                 FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC        Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                Desc
                                                                                                                 Main Document    Page 9 of 71



                                                                                    1                                                   V.

                                                                                    2               SUMMARY OF EXHIBITS IN SUPPORT OF RELIEF REQUESTED

                                                                                    3         17.     Exhibit “A”, attached hereto, contains a summary of the names of each Reed Smith

                                                                                    4 professional and paraprofessional rendering services to the Chapter 7 Trustee during the First

                                                                                    5 Interim Compensation Period, their customary hourly billing rates, the time expended by each

                                                                                    6 professional and paraprofessional, and the total value of time incurred by each professional and

                                                                                    7 paraprofessional.

                                                                                    8         18.     Exhibit “B”, attached hereto, contains a summary by task category of the fees sought

                                                                                    9 in the First Interim Compensation Period.

                                                                                   10         19.     Exhibit “C”, attached hereto, contains a summary of the expenses incurred during
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 the First Interim Compensation Period broken down into categories of charges, including, among

                                                                                   12 other things, duplication charges, postage charges, online legal research charges, courier charges,
REED SMITH LLP




                                                                                   13 transport charges, and data storage charges.

                                                                                   14         20.     Exhibit “D”, attached hereto, is a verification from Christopher O. Rivas pursuant to

                                                                                   15 28 U.S.C. § 1746.

                                                                                   16         21.     Exhibit “E”, attached hereto, contains copies of the description of services rendered

                                                                                   17 and expenses incurred during the First Interim Compensation Period.

                                                                                   18                                                   VI.

                                                                                   19                          ANALYSIS AND NARRATIVE DESCRIPTION

                                                                                   20                       OF SERVICES RENDERED AND TIME EXPENDED

                                                                                   21         22.     Section 330(a) of the Bankruptcy Code provides, in pertinent part, that bankruptcy

                                                                                   22 courts may award “reasonable compensation for actual, necessary services rendered by the trustee,

                                                                                   23 examiner, professional person, or attorney and by any paraprofessional employed by any such

                                                                                   24 person.” 11 U.S.C. § 330(a)(1)(A). The attorneys requesting compensation from the bankruptcy

                                                                                   25 estate bear the burden of demonstrating to the Bankruptcy Court that the services performed and fees

                                                                                   26 incurred were reasonable.

                                                                                   27         23.     In determining the amount of reasonable compensation to be awarded, the

                                                                                   28 Bankruptcy Court shall consider, pursuant to § 330(a)(3) of the Bankruptcy Code, the nature, extent,

                                                                                        8:18-bk-10969-SC                               –6–
                                                                                                                  FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC         Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                Desc
                                                                                                                 Main Document     Page 10 of 71



                                                                                    1 and the value of such services, taking into account all relevant factors, including: (A) the time spent

                                                                                    2 on such services, (B) the rates charged for such services, (C) whether the services were necessary to

                                                                                    3 the administration of, or beneficial at the time at which the service was rendered toward the

                                                                                    4 completion of, a case under this title, (D) whether the services were performed within a reasonable

                                                                                    5 time commensurate with the complexity, importance, and nature of the problem, issue, or task

                                                                                    6 addressed, (E) whether the professional has demonstrated skill and experience in the bankruptcy

                                                                                    7 field, and (F) whether the compensation is reasonable, based on the customary compensation

                                                                                    8 charged by comparably skilled practitioners in cases other than cases under this title. See 11 U.S.C.

                                                                                    9 § 330(a)(3)(A)-(F).

                                                                                   10          24.    No compensation paid in this Case will be shared with any entity.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          25.    The requested expenses are reasonable. The requested expenses are customarily

                                                                                   12 charged to non-bankruptcy clients of Reed Smith. All expenses incurred by Reed Smith to third
REED SMITH LLP




                                                                                   13 parties are limited to actual amounts billed to, or paid by, Reed Smith on behalf of the Chapter 7

                                                                                   14 Trustee.

                                                                                   15          26.    The hourly rates charged by Reed Smith are based on the customary compensation

                                                                                   16 charged by comparably skilled practitioners in cases other than under the Bankruptcy Code. With

                                                                                   17 respect to the time and labor expended by Reed Smith in this Case, Reed Smith believes it is

                                                                                   18 appropriate for it to be compensated for the time spent in connection with these matters, and sets

                                                                                   19 forth a brief narrative description of the services rendered on behalf of the Chapter 7 Trustee and the

                                                                                   20 time expended, organized by project task categories, as follows:

                                                                                   21 A.       NARRATIVE SUMMARY OF FEES INCURRED DURING THE FIRST INTERIM

                                                                                   22          COMPENSATION PERIOD

                                                                                   23          1.     Fee and Employment Application Services – $2,483.50 (Fees)

                                                                                   24          27.    Reed Smith incurred time drafting the Employment Application during this First

                                                                                   25 Interim Compensation Period, and otherwise negotiating with and drafting its engagement letter with

                                                                                   26 the Chapter 7 Trustee, including discussions regarding Reed Smith’s rates and which professionals

                                                                                   27 would be engaged in this matter. In total, Reed Smith spent 3.80 hours performing the foregoing

                                                                                   28 tasks.

                                                                                        8:18-bk-10969-SC                                –7–
                                                                                                                 FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC         Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                  Desc
                                                                                                                 Main Document     Page 11 of 71



                                                                                    1          2.     Litigation Services -- $172,839.50 (Fees)

                                                                                    2          28.    The litigation and insurance coverage services provided by Reed Smith are

                                                                                    3 summarized in Section II, above, and are set forth more fully in the invoices attached hereto as

                                                                                    4 Exhibit “E.” Among other things, Reed Smith advised the Chapter 7 Trustee about litigation and

                                                                                    5 insurance coverage issues, drafted and filed a complaint against Mr. Castanon, pursued discovery

                                                                                    6 against Mr. Castanon, and continues to advise the Chapter 7 Trustee about the potential pursuit of

                                                                                    7 insured claims against the Debtors’ insurers. In total, Reed Smith spent 285.90 hours performing the

                                                                                    8 foregoing tasks.

                                                                                    9 B.       TOTAL AMOUNT OF FEES AND EXPENSES SOUGHT IN THE APPLICATION

                                                                                   10          29.    By this Application, Reed Smith thus seeks an award and allowance of compensation
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 in the aggregate amount of $176,581.56, which comprises the following: (a) $175,323.00 for legal

                                                                                   12 services rendered during the First Interim Compensation Period; and (b) $1,258.56 for expenses
REED SMITH LLP




                                                                                   13 incurred and disbursed during the First Interim Compensation Period.

                                                                                   14 C.       REED SMITH’S EXPERIENCE

                                                                                   15          30.    Reed Smith also has extensive insurance recovery experience and knowledge, and in

                                                                                   16 particular, expertise in the area of corporate liability insurance. Reed Smith has achieved national

                                                                                   17 recognition for its work, including being consistently named as one of the best policyholder

                                                                                   18 coverage practices in the United States by Chambers and Legal 500. In addition, U.S. News – Best

                                                                                   19 Lawyers® “Best Law Firms” named the Firm its 2017 “National Law Firm of the Year” in Insurance

                                                                                   20 Law -- the third time since 2014. The Firm’s Insurance Recovery Group was also named an

                                                                                   21 “Insurance Practice Group of the Year” by Law360 in 2017.

                                                                                   22          31.    Reed Smith also has extensive general bankruptcy experience and knowledge, and in

                                                                                   23 particular, expertise in the fields of creditors’ rights. Reed Smith is regularly recognized in legal and

                                                                                   24 business publications as one of the leading bankruptcy and restructuring firms, and its attorneys are

                                                                                   25 consistently recognized as the top in their fields by The Best Lawyers in America, Chambers USA,

                                                                                   26 and similar publications. Chambers USA has selected Reed Smith as a Number 1 tier bankruptcy

                                                                                   27 firm. Reed Smith’s Commercial Restructuring and Bankruptcy Group’s practice involves the

                                                                                   28 representation of a varied range of national and international clients including, financial institutions,

                                                                                        8:18-bk-10969-SC                                 –8–
                                                                                                                  FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC        Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                Desc
                                                                                                                Main Document     Page 12 of 71



                                                                                    1 creditor committees, indenture trustees, private equity and hedge funds, investment management

                                                                                    2 groups, bond holders, venture capital funds, asset custodians, insurance companies, lessors, trade

                                                                                    3 creditors, and debtors.

                                                                                    4         32.     Reed Smith has the necessary background to deal effectively with the potential legal

                                                                                    5 issues and problems that may arise in the context of this Case.

                                                                                    6 D.      REED SMITH INVOICES SENT TO THE CHAPTER 7 TRUSTEE

                                                                                    7         33.     Copies of the invoices for fees and expenses incurred by Reed Smith in the First

                                                                                    8 Interim Compensation Period were provided to the Chapter 7 Trustee. The Chapter 7 Trustee has no

                                                                                    9 objection to the fees and expenses incurred in the First Interim Compensation Period.

                                                                                   10 E.      NO PRIOR REQUEST FOR RELIEF
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         34.     No previous application for the relief requested herein has been made to this or any

                                                                                   12 other court of competent jurisdiction.
REED SMITH LLP




                                                                                   13                                                  VII.

                                                                                   14                                            CONCLUSION

                                                                                   15         WHEREFORE, Reed Smith respectfully requests entry of an order:

                                                                                   16         (A)(i) approving, allowing and awarding payment to Reed Smith of fees in the amount of

                                                                                   17 $175,323.00 for the First Interim Compensation Period; and (ii) allowing and awarding

                                                                                   18 reimbursement of expenses in the amount of $1,258; and (B) for such other and further relief as is

                                                                                   19 just and proper.

                                                                                   20
                                                                                              DATED: April 10, 2019                 Reed Smith LLP
                                                                                   21

                                                                                   22
                                                                                                                                    By:        /s/ Christopher O. Rivas
                                                                                   23                                                     Marsha A. Houston
                                                                                                                                          David M. Halbreich
                                                                                   24                                                     Christopher O. Rivas
                                                                                                                                          Special Counsel For Chapter 7 Trustee
                                                                                   25                                                     Richard A. Marshack

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        8:18-bk-10969-SC                               –9–
                                                                                                                 FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC        Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33              Desc
                                                                                                                Main Document     Page 13 of 71



                                                                                    1                                              Exhibit “A”

                                                                                    2                             In re Luminance Recovery Center, LLC, et al.
                                                                                                         U.S.B.C., C.D. Cal. Case No.: 8:18-bk-10969-SC (Lead Case)
                                                                                    3             U.S.B.C., C.D. Cal. Case No. 8:18-bk-10972-SC (Jointly Administered Case)
                                                                                                                  First Interim Application of Reed Smith LLP
                                                                                    4                     Special Counsel for Chapter 7 Trustee Richard A. Marshack
                                                                                                             For the Period April 14, 2018, through March 31, 2019
                                                                                    5
                                                                                                                           Petition Date: March 21, 2018
                                                                                    6

                                                                                    7                   SUMMARY OF PROFESSIONAL RENDERING SERVICES

                                                                                    8      Name of Attorney         Title/First Year of      Hourly        Total Billed        Total
                                                                                                                        Admission          Billing Rate      Hours          Compensation
                                                                                    9
                                                                                        Marsha Houston            Partner / 1987               685.00             154.7       $105,969.50
                                                                                   10   David Halbreich           Partner / 1983               940.00              12.8        $12,032.00
                                                                                        Andrew Moss               Partner / 1999               660.00               2.8         $1,848.00
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        Evy Wild                  Counsel / 2000               585.00               0.7            $409.5
                                                                                   12   Christopher Rivas         Counsel / 2005               530.00              18.2         $9,646.00
                                                                                        Ben Fliegel               Counsel / 2004               525.00              59.1        $31,027.50
REED SMITH LLP




                                                                                   13   Alice Kyureghian          Associate / 2014             300.00               1.4              $420
                                                                                        Ashley Rodriguez          Associate / 2015             350.00                35        $12,250.00
                                                                                   14
                                                                                        Addison DiSesa            Associate / (Pending)        250.00               1.1           $275.00
                                                                                   15                             Senior Lit. Services         380.00
                                                                                        Juneau, Joseph M.         Analyst                                             3.6       $1,368.00
                                                                                   16   Teresa Ingram             Research Librarian           155.00                 0.5           $77.5
                                                                                   17   Total for Professional Services:                                     289.70           $175,323.00
                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        8:18-bk-10969-SC                              – 10 –
                                                                                                                 FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC       Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33            Desc
                                                                                                               Main Document     Page 14 of 71



                                                                                    1                                              Exhibit “B”

                                                                                    2                              In re Luminance Recovery Center, LLC, et al.
                                                                                                          U.S.B.C., C.D. Cal. Case No.: 8:18-bk-10969-SC (Lead Case)
                                                                                    3              U.S.B.C., C.D. Cal. Case No. 8:18-bk-10972-SC (Jointly Administered Case)
                                                                                                                   First Interim Application of Reed Smith LLP
                                                                                    4                      Special Counsel for Chapter 7 Trustee Richard A. Marshack
                                                                                                              For the Period April 14, 2018, through March 31, 2019
                                                                                    5
                                                                                                                         Petition Date: March 21, 2018
                                                                                    6
                                                                                                   COMPENSATION SOUGHT BY PROJECT CATEGORY SUMMARY
                                                                                    7
                                                                                         Project Category                                     Total Hours            Total Fees
                                                                                    8
                                                                                         Fee and Employment Application Services                  3.80               $2,483.50
                                                                                    9
                                                                                         Litigation Services                                     285.90             $172,839.50
                                                                                   10
                                                                                         TOTAL:                                                  289.7              $175,323.00
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        8:18-bk-10969-SC                             – 11 –
                                                                                                                FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC            Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                Desc
                                                                                                                    Main Document     Page 15 of 71



                                                                                    1                                                        Exhibit “C”

                                                                                    2                                 In re Luminance Recovery Center, LLC, et al.
                                                                                                             U.S.B.C., C.D. Cal. Case No.: 8:18-bk-10969-SC (Lead Case)
                                                                                    3                 U.S.B.C., C.D. Cal. Case No. 8:18-bk-10972-SC (Jointly Administered Case)
                                                                                                                      First Interim Application of Reed Smith LLP
                                                                                    4                         Special Counsel for Chapter 7 Trustee Richard A. Marshack
                                                                                                                 For the Period April 14, 2018, through March 31, 2019
                                                                                    5
                                                                                                                                  Petition Date: March 21, 2018
                                                                                    6
                                                                                                                                     EXPENSE SUMMARY
                                                                                    7
                                                                                           EXPENSE         May     Jun       Jul     Aug      Sep     Oct     Nov     Dec     Jan     Feb     Mar     TOTAL
                                                                                    8                      2018    2018     2018     2018     2018    2018    2018    2018    2019    2019    2019
                                                                                            Courier          -       -        -        -      10.62      -    10.62   8.77      -       -     9.29     $39.30
                                                                                    9        Service
                                                                                            (outside)
                                                                                   10
                                                                                          Duplicating       .60     .15       -        -        -        -      -     5.10      -       -     3.30     $9.15
                 A limited liability partnership formed in the State of Delaware




                                                                                   11      Printing
                                                                                           Scanning
                                                                                   12
REED SMITH LLP




                                                                                          Duplicating      38.76     -        -        -        -        -      -       -       -       -       -      $38.76
                                                                                   13      (outside)

                                                                                   14       PACER            -       -        -        -      3.00     .40      -     1.00      -       -       -      $4.40

                                                                                   15       Parking          -       -        -        -        -        -      -     1.00      -       -       -      $1.00
                                                                                             Tolls
                                                                                   16    Transportation

                                                                                   17       Postage          -       -        -        -      1.41       -      -     2.89      -       -     8.35     $12.65

                                                                                   18     Relativity         -     18.22    18.22    18.22    18.22   18.22   18.22   18.22   18.22   18.22   18.22   $182.20
                                                                                         Data Hosting
                                                                                   19
                                                                                            Westlaw          -     240.20   714.00     -        -        -      -       -       -       -     42.90   $971.10
                                                                                   20
                                                                                                -          39.36   232.57   732.22   18.22    33.25   18.62   28.84   36.98   18.22   18.22   82.06   $1,258.56
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        8:18-bk-10969-SC                                        – 12 –
                                                                                                                     FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC         Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33               Desc
                                                                                                                 Main Document     Page 16 of 71



                                                                                    1                                              Exhibit “D”

                                                                                    2                              In re Luminance Recovery Center, LLC, et al.
                                                                                                          U.S.B.C., C.D. Cal. Case No.: 8:18-bk-10969-SC (Lead Case)
                                                                                    3              U.S.B.C., C.D. Cal. Case No. 8:18-bk-10972-SC (Jointly Administered Case)
                                                                                                                   First Interim Application of Reed Smith LLP
                                                                                    4                      Special Counsel for Chapter 7 Trustee Richard A. Marshack
                                                                                                              For the Period April 14, 2018, through March 31, 2019
                                                                                    5
                                                                                                                           Petition Date: March 21, 2018
                                                                                    6
                                                                                                             VERIFICATION PURSUANT TO 28 U.S.C. §1746(2)
                                                                                    7

                                                                                    8         I, Christopher O. Rivas, verify as follows:

                                                                                    9         1.      I am Counsel with the applicant firm, Reed Smith LLP (“Reed Smith”), and am

                                                                                   10 admitted to the Bar of the State of California. Reed Smith has rendered professional services in this
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Chapter 7 Case as special counsel to Richard A. Marshack, the duly appointed, qualified and acting

                                                                                   12 Chapter 7 Trustee (the “Chapter 7 Trustee”).
REED SMITH LLP




                                                                                   13         2.      I have read the First Interim Application of Reed Smith LLP, Special Litigation And

                                                                                   14 Insurance Coverage Counsel For Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 105(a), 330, 331 and

                                                                                   15 503(b)(2); Fed. R. Bankr. P. 2016 and Local Rule 2016-1(a), for Entry Of An Order Allowing and

                                                                                   16 Awarding Payment of Fees and Reimbursement of Expenses (the “Application”) and find the

                                                                                   17 matters contained therein to be true and correct to the best of my knowledge, information and belief

                                                                                   18 formed upon the basis of my participation in this Case, as well as after reasonable inquiry. In

                                                                                   19 addition, the Application materially complies with the applicable orders of this Court, rules,

                                                                                   20 guidelines and requirements as set forth by the Bankruptcy Code and the Federal Rules of

                                                                                   21 Bankruptcy Procedure.

                                                                                   22         I swear under penalty of perjury under the laws of the United States that the foregoing is true

                                                                                   23 and correct. Executed this 10th day of April, 2019 at Los Angeles, California.

                                                                                   24
                                                                                                                                           /s/ Christopher O. Rivas
                                                                                   25                                               Christopher O. Rivas
                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        8:18-bk-10969-SC                               – 13 –
                                                                                                                 FIRST INTERIM APPLICATION OF REED SMITH LLP
                                                                                   Case 8:18-bk-10969-SC      Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33            Desc
                                                                                                              Main Document     Page 17 of 71



                                                                                    1                                           Exhibit “E”

                                                                                    2                             In re Luminance Recovery Center, LLC, et al.
                                                                                                         U.S.B.C., C.D. Cal. Case No.: 8:18-bk-10969-SC (Lead Case)
                                                                                    3             U.S.B.C., C.D. Cal. Case No. 8:18-bk-10972-SC (Jointly Administered Case)
                                                                                                                  First Interim Application of Reed Smith LLP
                                                                                    4                     Special Counsel for Chapter 7 Trustee Richard A. Marshack
                                                                                                             For the Period April 14, 2018, through March 31, 2019
                                                                                    5
                                                                                                                        Petition Date: March 21, 2018
                                                                                    6

                                                                                    7
                                                                                                                    Description of Services and Expenses
                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        8:18-bk-10969-SC                           – 14 –
                                                                                                               FIRST INTERIM APPLICATION OF REED SMITH LLP
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 18 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      Marshack Hays LLP                                                                          Invoice Number:                           3038752
      870 Roosevelt                                                                              Invoice Date:                            5/22/2018
      Irvine, CA 92620                                                                           Client Number:                             390547
                                                                                                 Matter Number:                        390547.60001

                                                                                                 Revised:                                     7/19/2018



      DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH April 30, 2018

                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      04/14/18 A.J. Moss                               Teleconference with D.                          B120                     0.10                    66.00
                                                       Halbreich regarding run-off
                                                       placement
      04/14/18 A.J. Moss                               Analyzed run-off proposal,                      B120                     0.30                  198.00
                                                       email from UST and HUB
      04/14/18 A.J. Moss                               Drafted list of comments                        B120                     0.40                  264.00
                                                       and issues
      04/14/18 A.J. Moss                               Teleconference with D.                          B120                     0.10                    66.00
                                                       Halbreich regarding
                                                       comments and issues
      04/14/18 M.A. Houston                            Review coverage analysis                        B120                     0.20                  137.00
                                                       memoranda
      04/14/18 M.A. Houston                            Email correspondence with B120                                           0.20                  137.00
                                                       D. Wood, R. Marshack, D.
                                                       Halbreich re status and
                                                       background
      04/14/18 M.A. Houston                            Telephone conference with B120                                           0.90                  616.50
                                                       D. Wood, D. Halbreich, R.
                                                       Marshack re case
                                                       background issues,
                                                       strategy
      04/14/18 M.A. Houston                            Review documents from                           B120                     0.90                  616.50
                                                       Trustee and analyze same
                                                       re insurance policy and
                                                       coverage issues
      04/14/18 A.J. Moss                               Reviewed substantive                            B120                     0.10                    66.00




      File No. 390547.60001                                    Invoice No. 3038752                                                                 Page 1
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 19 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       email from D. Halbreich
                                                       regarding run-off placement
      04/15/18 A.J. Moss                               Communicated with D.                            B120                     0.20                  132.00
                                                       Halbreich regarding
                                                       Scottsdale D&O policy and
                                                       endorsements
      04/15/18 A.J. Moss                               Drafted insert for email to                     B120                     0.20                  132.00
                                                       client
      04/15/18 A.J. Moss                               Analyzed expired                                B120                     0.60                  396.00
                                                       Scottsdale D&O policy and
                                                       endorsements
      04/15/18 A.J. Moss                               Edited email to client                          B120                     0.20                  132.00
      04/16/18 D.M. Halbreich                          Conference call with D.                         B120                     0.30                  282.00
                                                       Wood re insurance claim
      04/16/18 D.M. Halbreich                          Conference call with R.                         B160                     0.20                  188.00
                                                       Marshack re engagement
      04/16/18 A.J. Moss                               Teleconference with client, B120                                         0.60                  396.00
                                                       trustee counsel, M. Houston
                                                       and D. Halbreich to discuss
                                                       insurance recovery issues



      04/16/18 M.A. Houston                            Review bankruptcy                               B120                     0.80                  548.00
                                                       background documents

      04/16/18 M.A. Houston                            Telephone conference with B120                                           0.50                  342.50
                                                       D. Wood, D. Halbreich re
                                                       strategy issues

      04/16/18 M.A. Houston                            Conference with D.                              B120                     0.20                  137.00
                                                       Halbreich re strategy re
                                                       claims
      Totals                                                                                                                    7.00               4,852.50


      SUMMARY OF PROFESSIONAL SERVICES:




      File No. 390547.60001                                    Invoice No. 3038752                                                                 Page 2
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 20 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




       Timekeeper                                                                                 Hours                      Rate                       Total
       David M. Halbreich                                                               0.50 hrs @ $                940.00 / hr                       470.00
       Marsha A. Houston                                                                3.70 hrs @ $                685.00 / hr                   2,534.50
       Andrew J. Moss                                                                   2.80 hrs @ $                660.00 / hr                   1,848.00
       Total Professional Services                                                                                                                4,852.50

      INVOICE SUMMARY

      Total Fees                                                                                                                     $              4,852.50

      TOTAL CURRENT INVOICE DUE                                                                                                      $              4,852.50

                              Total Amount Due                                                                                       $              4,852.50




      File No. 390547.60001                                    Invoice No. 3038752                                                                 Page 3
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 21 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      Richard Marshack, Trustee                                                                  Invoice Number:                            3060535
      870 Roosevelt                                                                              Invoice Date:                             7/31/2018
      Irvine, CA 92620                                                                           Client Number:                               390547
                                                                                                 Matter Number:                        390547.60001



      DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH June 30, 2018

                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      04/17/18          M.A. Houston                   Prepare instructions re                         B160                     0.30                  205.50
                                                       engagement scope issues
      04/19/18          M.A. Houston                   Prepare employment                              B160                     0.40                  274.00
                                                       materials
      04/30/18          M.A. Houston                   Revise employment                               B160                     0.80                  548.00
                                                       application
      04/30/18          C. Rivas                       Draft employment                                B160                     0.80                  424.00
                                                       application
      05/01/18          M.A. Houston                   Revise application,                             B160                     0.90                  616.50
                                                       declaration and bios
      05/01/18          C. Rivas                       Draft employment                                B160                     0.30                  159.00
                                                       application
      05/02/18          M.A. Houston                   Revise application                              B160                     0.10                    68.50
      05/08/18          M.A. Houston                   Prepare for meeting with                        B120                     0.40                  274.00
                                                       Trustee and D. Woods re
                                                       insurance coverage and
                                                       claim issues
      05/09/18          M.A. Houston                   Prepare for meeting with                        B120                     0.50                  342.50
                                                       Trustee and counsel re
                                                       investigation
      05/09/18          M.A. Houston                   Meeting with Trustee, R.                        B120                     1.60               1,096.00
                                                       Marshack and D. Wood re
                                                       investigation/strategy
      05/09/18          M.A. Houston                   Analysis of documents re                        B120                     1.10                  753.50
                                                       investigation
      05/10/18          M.A. Houston                   Analysis of claim                               B120                     1.20                  822.00




      File No. 390547.60001                                    Invoice No. 3060535                                                                 Page 1
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 22 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       documents, SOFAs and
                                                       schedules, declarations re
                                                       claim investigation
      05/10/18          M.A. Houston                   Outline claim investigation                     B120                     0.30                  205.50
                                                       issues
      05/11/18          M.A. Houston                   Review memoranda and        B120                                         2.50               1,712.50
                                                       documents analysis of legal
                                                       issues re transactions and
                                                       factual issues re claims in
                                                       preparation for meeting
      05/11/18          M.A. Houston                   Prepare issues/questions                        B120                     1.30                  890.50
                                                       for meeting with Debtors’
                                                       principle
      05/11/18          M.A. Houston                   Email correspondences                           B120                     0.30                  205.50
                                                       with D. Wood re meeting
                                                       with Debtors’ principle and
                                                       background facts
      05/14/18          M.A. Houston                   Review and analyze          B120                                         5.50               3,767.50
                                                       documents, claim issues, in
                                                       preparation for and
                                                       attendance at meeting with
                                                       Michael Castanon (CEO of
                                                       Debtor) re background,
                                                       claims
      05/14/18          M.A. Houston                   Email correspondence with B120                                           0.10                    68.50
                                                       D. Wood re 341(a) issues
      05/14/18          M.A. Houston                   Analysis of additional claim B120                                        0.50                  342.50
                                                       information needed
      05/15/18          M.A. Houston                   Prepare for 341(a) meeting B120                                          0.70                  479.50
                                                       questioning
      05/15/18          M.A. Houston                   Attend 341(a) hearing                           B120                     1.00                  685.00
      05/15/18          M.A. Houston                   Prepare memoranda re                            B120                     2.30               1,575.50
                                                       claims and review
                                                       documents re same
      05/15/18          M.A. Houston                   Conference with D.                              B120                     0.50                  342.50
                                                       Halbreich re insurance




      File No. 390547.60001                                    Invoice No. 3060535                                                                 Page 2
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 23 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       recovery claims and issues
      05/15/18          C. Rivas                       Analyze insurance                               B120                     0.20                  106.00
                                                       documents
      05/15/18          M.A. Houston                   Email correspondence with B120                                           0.20                  137.00
                                                       D. Wood, A. Araundy,
                                                       Debtor's counsel re follow-
                                                       up to 341(a), issues and
                                                       questions re claim
                                                       information
      05/15/18          M.A. Houston                   Research officer and                            B120                     0.50                  342.50
                                                       director background
                                                       information
      05/15/18          D.M. Halbreich                 Conference with M.                              B120                     0.30                  282.00
                                                       Houston re Castanon
                                                       issues
      05/16/18          M.A. Houston                   Prepare memoranda re                            B120                     1.80               1,233.00
                                                       claims/thoughts and
                                                       analyze re same
      05/16/18          M.A. Houston                   Analysis of courses of                          B120                     0.40                  274.00
                                                       action
      05/16/18          M.A. Houston                   Review of financial                             B120                     2.10               1,438.50
                                                       disclosures, documents re
                                                       claims
      05/16/18          C. Rivas                       Analyze state court                             B120                     0.50                  265.00
                                                       complaint, docket, for
                                                       potential claims relating to
                                                       insurance
      05/17/18          M.A. Houston                   Outline issues re                               B120                     1.10                  753.50
                                                       investigation
      05/17/18          M.A. Houston                   Analysis of documents to                        B120                     1.60               1,096.00
                                                       prepare claim memo
      05/17/18          M.A. Houston                   Prepare, revise claim                           B120                     1.70               1,164.50
                                                       memoranda
      05/18/18          M.A. Houston                   Conference with D.                              B120                     0.10                    68.50
                                                       Halbreich re strategy and




      File No. 390547.60001                                    Invoice No. 3060535                                                                 Page 3
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 24 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       review documents re same
      05/18/18          M.A. Houston                   Outline next steps re claim                     B120                     0.80                  548.00
                                                       inquiry
      05/18/18          D.M. Halbreich                 Review memorandum re                            B110                     0.20                  188.00
                                                       Castanon interview
      05/18/18          D.M. Halbreich                 Conference with M.                              B110                     0.20                  188.00
                                                       Houston re memorandum
                                                       re Castanon interview
      05/18/18          D.M. Halbreich                 Analysis of Castanon                            B110                     0.10                    94.00
                                                       interview
      05/18/18          D.M. Halbreich                 Draft action item plan re                       B120                     0.30                  282.00
                                                       investigation
      05/21/18          M.A. Houston                   Analysis of claim issues                        B120                     0.30                  205.50
      05/21/18          B.R. Fliegel                   Draft revised discovery plan B310                                        0.20                  105.00
      05/21/18          M.A. Houston                   Review, revise discovery                        B120                     0.50                  342.50
                                                       plan
      05/21/18          M.A. Houston                   Email correspondence with B120                                           0.10                    68.50
                                                       Trustee re transcripts,
                                                       Director and Officer
                                                       backgrounds
      05/21/18          M.A. Houston                   Review transcripts of                           B120                     2.10               1,438.50
                                                       Debtor hearings re claims
      05/22/18          M.A. Houston                   Email correspondence with B120                                           0.40                  274.00
                                                       D. Wood, A. Meislik re
                                                       access to and information
                                                       re claim review materials
                                                       from same
      05/22/18          M.A. Houston                   Conference with D.                              B120                     0.40                  274.00
                                                       Halbreich re strategy
                                                       discovery issues
      05/22/18          M.A. Houston                   Telephone conference with B120                                           0.40                  274.00
                                                       D. Wood re strategy,
                                                       discovery
      05/22/18          M.A. Houston                   Review court transcripts re                     B120                     1.50               1,027.50




      File No. 390547.60001                                    Invoice No. 3060535                                                                 Page 4
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 25 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       claim issues
      05/22/18          M.A. Houston                   Revise claim and discovery B120                                          0.60                  411.00
                                                       memoranda
      05/22/18          M.A. Houston                   Review research re claims                       B120                     1.20                  822.00
      05/22/18          M.A. Houston                   Conference with L. Osilesi                      B120                     0.40                  274.00
                                                       re research re
                                                       claims/coverage
      05/22/18          M.A. Houston                   Outline research plan                           B120                     0.50                  342.50
      05/22/18          D.M. Halbreich                 Meet with M. Houston re                         B110                     0.30                  282.00
                                                       strategy
      05/23/18          M.A. Houston                   Analysis of claim                               B120                     1.20                  822.00
                                                       issues/research
      05/23/18          M.A. Houston                   Analysis of transcripts                         B120                     1.10                  753.50
      05/29/18          M.A. Houston                   Review standards of care                        B120                     0.40                  274.00
      05/30/18          M.A. Houston                   Conference with D.                              B120                     0.30                  205.50
                                                       Halbreich re strategy
      05/30/18          M.A. Houston                   Email correspondence with B120                                           0.10                    68.50
                                                       D. Woods re operating
                                                       agreement
      05/30/18          M.A. Houston                   Review information re LLC                       B120                     0.40                  274.00
                                                       agreement governance
      05/30/18          M.A. Houston                   Analysis of research, case                      B120                     1.40                  959.00
                                                       authority re claims
      05/31/18          M.A. Houston                   Email correspondence with B120                                           0.20                  137.00
                                                       D. Wood, A. Arnaudy re
                                                       operating reports
      05/31/18          M.A. Houston                   Handle issues re document B120                                           0.90                  616.50
                                                       review, search issues,
                                                       discovery
      05/31/18          M.A. Houston                   Conference with Ben                             B120                     0.40                  274.00
                                                       Fliegel re further research
                                                       of claim standards
      05/31/18          M.A. Houston                   Analysis of case law issues B120                                         0.50                  342.50




      File No. 390547.60001                                    Invoice No. 3060535                                                                 Page 5
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 26 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       re claims
      05/31/18          J. M. Juneau                   Review files received on     B120                                        2.50                  950.00
                                                       drive, research and test out
                                                       conversion options and
                                                       prepare documents for
                                                       processing and review
      06/01/18          M.A. Houston                   Prepare instruction re                          B120                     0.50                  342.50
                                                       further investigation
      06/01/18          C. Rivas                       Analyze documents                               B110                     0.70                  371.00
                                                       received regarding
                                                       Luminance
      06/01/18          M.A. Houston                   Conferences with C. Rivas                       B120                     0.40                  274.00
                                                       re data information for
                                                       document review and
                                                       results
      06/01/18          M.A. Houston                   Analysis of documents from B120                                          2.20               1,507.00
                                                       former CFO email re claim
                                                       issues
      06/01/18          M.A. Houston                   Review of corporate record B120                                          1.20                  822.00
      06/01/18          J. M. Juneau                   Create PDF versions of                          B110                     1.10                  418.00
                                                       documents received on
                                                       disk for attorney review
      06/01/18          M.A. Houston                   Emails with CFO and                             B120                     0.30                  205.50
                                                       Debtor's counsel regarding
                                                       corporate documents
      06/02/18          M.A. Houston                   Review documents re                             B120                     0.50                  342.50
                                                       claims
      06/03/18          M.A. Houston                   Analysis of corporate                           B120                     1.00                  685.00
                                                       documents and issues re
                                                       same
      06/03/18          C. Rivas                       Further analyze documents B110                                           0.40                  212.00
                                                       received regarding
                                                       Luminance
      06/07/18          C. Rivas                       Further analyze documents B120                                           0.30                  159.00
                                                       received re Luminance




      File No. 390547.60001                                    Invoice No. 3060535                                                                 Page 6
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 27 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      06/08/18          M.A. Houston                   Analysis of claim updates                       B120                     0.30                  205.50
      06/08/18          T. Ingram                      Online research to obtain                       B110                     0.50                    77.50
                                                       primary law
      06/11/18          B.R. Fliegel                   Analysis of causes of action B310                                        0.80                  420.00
                                                       based on research
      06/14/18          B.R. Fliegel                   Analysis of emails                              B310                     1.30                  682.50
                                                       produced by Trust
      06/15/18          B.R. Fliegel                   Analysis of emails                              B310                     3.80               1,995.00
                                                       produced by Trust
      06/18/18          M.A. Houston                   Analysis of claim issues,                       B120                     1.10                  753.50
                                                       documents and strategy re
                                                       complaint and framing
                                                       claims
      06/18/18          M.A. Houston                   Conference with B. Fliegel B120                                          0.90                  616.50
                                                       re claim issues, documents
                                                       and strategy re complaint
                                                       and framing claims
      06/18/18          M.A. Houston                   Outline witness issues                          B120                     0.20                  137.00
      06/19/18          M.A. Houston                   Analysis of corporate        B120                                        1.70               1,164.50
                                                       documents, background
                                                       information re foundation of
                                                       claims and characterization
                                                       of same
      06/19/18          M.A. Houston                   Analysis of strategy,                           B120                     0.50                  342.50
                                                       research
      06/19/18          B.R. Fliegel                   Analysis of policies and                        B310                     2.20               1,155.00
                                                       drafting of complaint
                                                       against Castanon
      06/20/18          B.R. Fliegel                   Strategic analysis of factual B310                                       0.90                  472.50
                                                       record w. M. Houston
      06/20/18          B.R. Fliegel                   Draft complaint against                         B310                     3.10               1,627.50
                                                       Castanon based on
                                                       analysis of information in
                                                       email files
      06/20/18          M.A. Houston                   Analyze debt structure for                      B120                     0.40                  274.00




      File No. 390547.60001                                    Invoice No. 3060535                                                                 Page 7
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 28 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       2017
      06/20/18          M.A. Houston                   Analysis of documents re                        B120                     1.80               1,233.00
                                                       claims
      06/20/18          M.A. Houston                   Outline complaint                               B120                     0.80                  548.00
      06/20/18          M.A. Houston                   Conference with B. Fliegel                      B120                     0.70                  479.50
                                                       re strategy
      06/21/18          B.R. Fliegel                   Draft complaint against                         B310                     2.10               1,102.50
                                                       Castanon based on
                                                       analysis of information in
                                                       email files
      06/21/18          M.A. Houston                   Analysis of financial                           B120                     0.90                  616.50
                                                       documents
      06/22/18          B.R. Fliegel                   Revise draft complaint    B310                                           4.50               2,362.50
                                                       against Castanon based on
                                                       M. Houston notes and E.
                                                       Wild comments
      06/22/18          M.A. Houston                   Analysis of documents re                        B120                     1.10                  753.50
                                                       negotiation and prepare
                                                       charts re same
      06/22/18          E.M. Wild                      Review and edit draft                           B190                     0.70                  409.50
                                                       Complaint against
                                                       Castanon.
      06/25/18          M.A. Houston                   Revise complaint                                B120                     1.20                  822.00
      06/25/18          M.A. Houston                   Outline follow-up discovery                     B120                     0.70                  479.50
                                                       issues
      06/27/18          M.A. Houston                   Revise complaint                                B120                     0.30                  205.50
      06/27/18          M.A. Houston                   Outline 2004 witness                            B120                     0.90                  616.50
                                                       questions and analyze
                                                       issues re same
      06/27/18          M.A. Houston                   Analysis of Debtor                              B120                     0.40                  274.00
                                                       background statements
      06/29/18          M.A. Houston                   Analysis of financial                           B120                     0.80                  548.00
                                                       documents
      06/29/18          M.A. Houston                   Prepare outline of CFO                          B120                     0.80                  548.00



      File No. 390547.60001                                    Invoice No. 3060535                                                                 Page 8
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 29 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       issues
      06/29/18          M.A. Houston                   Research re CFO status                          B120                     0.20                  137.00
                                                       location
      Totals                                                                                                                  98.00              62,534.00


      SUMMARY OF PROFESSIONAL SERVICES:

       Timekeeper                                                                                 Hours                      Rate                       Total
       David M. Halbreich                                                               1.40 hrs @ $                940.00 / hr                   1,316.00
       Marsha A. Houston                                                              69.70 hrs @ $                 685.00 / hr                 47,744.50
       Evy M. Wild                                                                      0.70 hrs @ $                585.00 / hr                       409.50
       Christopher Rivas                                                                3.20 hrs @ $                530.00 / hr                   1,696.00
       Benjamin R. Fliegel                                                            18.90 hrs @ $                 525.00 / hr                   9,922.50
       Joseph M. Juneau                                                                 3.60 hrs @ $                380.00 / hr                   1,368.00
       Teresa Ingram                                                                    0.50 hrs @ $                155.00 / hr                         77.50
       Total Professional Services                                                                                                              62,534.00


      DISBURSEMENTS AND OTHER CHARGES

      Date                    Description                                                                                                           Amount
                              Duplicating/Printing/Scanning                                                      5.00 @ 0.15                               0.75
                              Relativity Data Hosting Fee                                                                                                18.22
                              Westlaw                                                                                                                  214.20
      05/16/2018              Docket Copy Charges - VENDOR: Christopher Rivas, May 16,                                                                   38.76
                              2018, State Court docket research
                              Total Expenses and Other Charges                                                                                         271.93

      INVOICE SUMMARY

      Total Fees                                                                                                                     $            62,534.00




      File No. 390547.60001                                    Invoice No. 3060535                                                                 Page 9
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 30 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON



      Total Expenses and Other Charges                                                                                               $                 271.93

      TOTAL CURRENT INVOICE DUE                                                                                                      $            62,805.93

                              Total Amount Due                                                                                       $            62,805.93




      File No. 390547.60001                                    Invoice No. 3060535                                                               Page 10
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 31 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      Richard Marshack, Trustee                                                                  Invoice Number:                            3068990
      870 Roosevelt                                                                              Invoice Date:                             8/29/2018
      Irvine, CA 92620                                                                           Client Number:                               390547
                                                                                                 Matter Number:                        390547.60001



      DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH July 31, 2018

                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      07/02/18          M.A. Houston                   Review information re E.                        B120                     0.50                  342.50
                                                       Dickson re background
                                                       facts
      07/02/18          M.A. Houston                   Email correspondence to E. B120                                          0.10                    68.50
                                                       Dickson re background
                                                       facts
      07/03/18          M.A. Houston                   Prepare questions for CFO                       B120                     0.70                  479.50
                                                       (former) interview
      07/03/18          M.A. Houston                   Analysis of                B120                                          0.20                  137.00
                                                       subpoena/deposition issues
      07/03/18          M.A. Houston                   Analysis of Debtor           B120                                        0.80                  548.00
                                                       representations re financial
                                                       statements
      07/05/18          B.R. Fliegel                   Interview with Erik Dickson, B310                                        1.00                  525.00
                                                       former CFO, re finances of
                                                       Luminance & debrief
      07/05/18          M.A. Houston                   Prepare memoranda from                          B120                     0.70                  479.50
                                                       CFO interview
      07/05/18          M.A. Houston                   Review Debtor pleadings re B120                                          0.40                  274.00
                                                       A/R issues
      07/05/18          M.A. Houston                   Prepare for interview with                      B120                     1.10                  753.50
                                                       E. Dickson
      07/05/18          M.A. Houston                   Conference with E. Dickson B120                                          1.00                  685.00
                                                       (former CFO) and B. Fliegel
                                                       re background information
      07/05/18          M.A. Houston                   Conference with B. Fliegel                      B120                     0.30                  205.50
                                                       re follow-up from interview




      File No. 390547.60001                                    Invoice No. 3068990                                                                 Page 1
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 32 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      07/06/18          B.R. Fliegel                   Revise draft complain                           B310                     2.10               1,102.50
                                                       against Castanon; collect
                                                       source emails
      07/06/18          M.A. Houston                   Extensive revisions of                          B120                     3.60               2,466.00
                                                       compliant
      07/06/18          D.M. Halbreich                 Analysis of complaint                           B110                     0.20                  188.00
                                                       strategy
      07/06/18          M.A. Houston                   Research documents re                           B120                     1.40                  959.00
                                                       complaint
      07/06/18          M.A. Houston                   Email memoranda to team B120                                             0.50                  342.50
                                                       (D. Halbreich, B. Fliegel) re
                                                       follow-up instructions re
                                                       complaint
      07/06/18          C. Rivas                       Revise adversary complaint B110                                          0.40                  212.00
      07/08/18          D.M. Halbreich                 Comment on draft                                B110                     0.50                  470.00
                                                       complaint
      07/09/18          C. Rivas                       Revise adversary complaint B110                                          1.40                  742.00
      07/09/18          D.M. Halbreich                 Analysis of draft complaint                     B110                     0.20                  188.00
      07/09/18          B.R. Fliegel                   Revise complaint based                          B310                     3.30               1,732.50
                                                       upon partner comments
                                                       and research
      07/09/18          M.A. Houston                   Analysis of Yuba                                B120                     0.70                  479.50
                                                       subordination issues re
                                                       complaint
      07/09/18          M.A. Houston                   Email instructions to B.                        B120                     0.40                  274.00
                                                       Fliegel re complaint
                                                       revisions
      07/09/18          M.A. Houston                   Analysis of insurance and                       B120                     0.60                  411.00
                                                       policies/renewal re claims
      07/09/18          M.A. Houston                   Analysis of leases re claims B120                                        0.80                  548.00
      07/09/18          M.A. Houston                   Revise complaint                                B120                     0.70                  479.50
      07/10/18          M.A. Houston                   Analysis of insurance policy B120                                        0.70                  479.50
                                                       terms




      File No. 390547.60001                                    Invoice No. 3068990                                                                 Page 2
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 33 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      07/10/18          M.A. Houston                   Revise complaint                                B120                     1.10                  753.50
      07/10/18          M.A. Houston                   Analysis of fiduciary duty                      B120                     0.70                  479.50
                                                       issues
      07/10/18          D.M. Halbreich                 Comment upon revised                            B110                     0.90                  846.00
                                                       complaint
      07/10/18          D.M. Halbreich                 Telephone conference with B110                                           0.10                    94.00
                                                       M. Houston re potential
                                                       claims
      07/10/18          B.R. Fliegel                   Revise complaint based                          B310                     2.70               1,417.50
                                                       upon partner comments
                                                       and research
      07/11/18          C. Rivas                       Revise adversary complaint B110                                          0.90                  477.00
      07/11/18          A. M. Kyureghian Research and analyze case B110                                                         1.40                  420.00
                                         law re negligence and
                                         breach of fiduciary duty
                                         against its officers,
                                         including any affirmative
                                         defenses to such claims.

      07/11/18          A.D. Rodriguez                 Research fiduciary duty,                        B110                     3.00               1,050.00
                                                       negligence, and corporate
                                                       waste issues
      07/11/18          C. Rivas                       Analyze loan terms in                           B110                     0.30                  159.00
                                                       connection with adversary
                                                       complaint allegations
      07/11/18          A.D. Rodriguez                 Draft/revise complaint                          B110                     1.00                  350.00
                                                       under California case law
                                                       re breach of fiduciary
                                                       duties, director/officer
                                                       negligence, and
                                                       corporate waste by
                                                       director/officer

      07/11/18          A.D. Rodriguez                 Draft legal summary re      B110                                         1.00                  350.00
                                                       fiduciary duty, negligence,
                                                       and corporate waste issues




      File No. 390547.60001                                    Invoice No. 3068990                                                                 Page 3
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 34 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      07/11/18          A.D. Rodriguez                 Review/analyze D&O          B110                                         0.50                  175.00
                                                       insurance policy to
                                                       determine whether draft
                                                       complaint triggers coverage
      07/11/18          D.M. Halbreich                 Review revised complaint                        B110                     0.30                  282.00
      07/11/18          M.A. Houston                   Analysis of hard money                          B120                     1.60               1,096.00
                                                       loan issues; corporate
                                                       records re claims
      07/11/18          M.A. Houston                   Revise complaint                                B120                     0.50                  342.50
      07/11/18          M.A. Houston                   Analysis of damages issues B120                                          0.30                  205.50
      07/11/18          D.M. Halbreich                 Research re fiduciary duty                      B110                     0.40                  376.00
      07/11/18          M.A. Houston                   Conferences with D.                             B120                     0.50                  342.50
                                                       Halbreich, C. Rivas re
                                                       strategy re claims
      07/12/18          C. Rivas                       Further revise adversary                        B110                     1.30                  689.00
                                                       complaint
      07/12/18          A.D. Rodriguez                 Draft/revise complaint to                       B110                     0.20                    70.00
                                                       comply with additional
                                                       partner comments
      07/12/18          A.D. Rodriguez                 Research re complaint                           B110                     0.60                  210.00
      07/12/18          M.A. Houston                   Revise complaint                                B120                     0.70                  479.50
      07/12/18          D.M. Halbreich                 Comment on revised draft                        B110                     0.80                  752.00
                                                       complaint
      07/12/18          D.M. Halbreich                 Follow-up re revised draft                      B110                     0.30                  282.00
                                                       complaint
      07/12/18          M.A. Houston                   Email correspondence with B120                                           0.10                    68.50
                                                       Trustee re complaint
      07/12/18          M.A. Houston                   Conference with D.                              B120                     0.30                  205.50
                                                       Halbreich re complaint
                                                       strategy
      07/12/18          M.A. Houston                   Analysis of fiduciary duty                      B120                     0.60                  411.00
                                                       and damages
      07/13/18          M.A. Houston                   Analyze discovery plan and B120                                          0.70                  479.50




      File No. 390547.60001                                    Invoice No. 3068990                                                                 Page 4
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 35 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       conflicts
      07/13/18          D.M. Halbreich                 Telephone conference with B110                                           0.10                    94.00
                                                       M. Houston
      07/13/18          D.M. Halbreich                 Conference call with R.                         B110                     0.30                  282.00
                                                       Marschack, M. Houston re
                                                       complaint
      07/13/18          M.A. Houston                   Prepare issue list for call                     B120                     0.40                  274.00
                                                       with trustee
      07/13/18          M.A. Houston                   Telephone conference with B120                                           0.50                  342.50
                                                       Trustee, D. Wood re
                                                       strategy
      07/13/18          M.A. Houston                   Conference with D.                              B120                     0.10                    68.50
                                                       Halbreich re strategy
      07/16/18          M.A. Houston                   Review revenue related                          B120                     0.80                  548.00
                                                       documents
      07/17/18          M.A. Houston                   Analysis of income, review                      B120                     0.40                  274.00
                                                       and damages
      07/17/18          M.A. Houston                   Analysis of discovery                           B120                     0.90                  616.50
                                                       issues
      07/18/18          D.M. Halbreich                 Conference call with D.                         B110                     0.50                  470.00
                                                       Wood, M. Houston and A.
                                                       Meislik re damages issues
      07/18/18          D.M. Halbreich                 Follow-up with M. Houston                       B110                     0.10                    94.00
                                                       re conference call re
                                                       damages issues
      07/18/18          M.A. Houston                   Outline damage questions                        B120                     0.80                  548.00
                                                       for inquiry with A. Meslick,
                                                       CA Billing
      07/18/18          D.M. Halbreich                 Analysis of 2004 strategy                       B110                     0.30                  282.00
      07/18/18          M.A. Houston                   Telephone conference with B120                                           0.20                  137.00
                                                       CA Billing's counsel re
                                                       Debtor AR
      07/18/18          M.A. Houston                   Email correspondence with B120                                           0.50                  342.50
                                                       D. Wood, T. Fasel, A.




      File No. 390547.60001                                    Invoice No. 3068990                                                                 Page 5
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 36 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       Meslick, C. Day re claim,
                                                       billing issues
      07/18/18          M.A. Houston                   Analysis of breach of duties B120                                        0.30                  205.50
      07/18/18          M.A. Houston                   Conference with D.                              B120                     0.40                  274.00
                                                       Halbreich re strategy re
                                                       claim issues and complaint
      07/18/18          M.A. Houston                   Telephone conference call B120                                           0.50                  342.50
                                                       with D. Wood, A. Meslick re
                                                       strategy re
                                                       complaint/claims issues
      07/18/18          M.A. Houston                   Analysis of billing company                     B120                     1.10                  753.50
                                                       claims and contracts
      07/19/18          M.A. Houston                   Analysis of complaint                           B120                     0.30                  205.50
                                                       revisions
      07/19/18          M.A. Houston                   Analysis of billing company                     B120                     0.70                  479.50
                                                       claims
      07/19/18          M.A. Houston                   Emails with T. Fasel, C.                        B120                     0.40                  274.00
                                                       Dang, D. Wood re
                                                       interviews with Billing
                                                       companies
      07/19/18          M.A. Houston                   Telephone conference with B120                                           0.20                  137.00
                                                       D. Wood, B. Fliegel re
                                                       complaint revisions,
                                                       receivable rates
      07/19/18          M.A. Houston                   Conference with B. Fliegel                      B120                     0.20                  137.00
                                                       re complaint revisions
      07/19/18          M.A. Houston                   Outline questions for CA                        B120                     0.50                  342.50
                                                       billing interview
      07/19/18          M.A. Houston                   Conference with CA Billing                      B120                     0.50                  342.50
                                                       representatives
      07/19/18          M.A. Houston                   Prepare memoranda re                            B120                     0.40                  274.00
                                                       interview with CA Billing
      07/19/18          B.R. Fliegel                   Analysis of policy re breach B310                                        0.80                  420.00
                                                       of contract/breach of duty
                                                       of good faith and fair




      File No. 390547.60001                                    Invoice No. 3068990                                                                 Page 6
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 37 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       dealing claims
      07/19/18          B.R. Fliegel                   Strategy call re revisions to                   B310                     0.20                  105.00
                                                       complaint
      07/20/18          M.A. Houston                   Prepare witness summary                         B120                     0.50                  342.50
      07/20/18          M.A. Houston                   Outline questions for Infinity B120                                      0.40                  274.00
                                                       Billing
      07/20/18          M.A. Houston                   Conference call with Infinity B120                                       0.90                  616.50
                                                       re potential claims and
                                                       billing issues
      07/20/18          M.A. Houston                   Conference with B. Fliegel                      B120                     0.40                  274.00
                                                       re amendments to
                                                       complaint to reflect witness
                                                       interviews
      07/20/18          B.R. Fliegel                   Analysis of infinity billing  B310                                       0.30                  157.50
                                                       interview re revisions to the
                                                       complaint
      07/23/18          M.A. Houston                   Analysis of documents re                        B120                     0.40                  274.00
                                                       claims/damages
      07/23/18          B.R. Fliegel                   Revise complaint to                             B310                     1.40                  735.00
                                                       incorporate client and
                                                       partner comments re
                                                       percent AR and damages
      07/24/18          M.A. Houston                   Analysis of claims in estate, B120                                       1.40                  959.00
                                                       receivables issues re
                                                       damages calculations
      07/24/18          M.A. Houston                   Email correspondence with B120                                           0.50                  342.50
                                                       D. Wood, K, Andrassy re
                                                       claims, damages, U&G
                                                       settlement, requests by
                                                       parties to review complaint,
                                                       strategy
      07/24/18          B.R. Fliegel                   Revise complaint to                             B310                     0.80                  420.00
                                                       incorporate additional edits
                                                       concerning M. Houston's
                                                       interview with Infinity billing




      File No. 390547.60001                                    Invoice No. 3068990                                                                 Page 7
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 38 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      07/24/18          M.A. Houston                   Revise complaint                                B120                     0.70                  479.50
      07/24/18          M.A. Houston                   Analyze documents re                            B120                     0.60                  411.00
                                                       complaint revision/finalize
      07/25/18          M.A. Houston                   Analysis of claims                              B120                    0.80                 548.00
      Totals                                                                                                                  68.60              42,934.00


      SUMMARY OF PROFESSIONAL SERVICES:

       Timekeeper                                                                                 Hours                      Rate                       Total
       David M. Halbreich                                                               5.00 hrs @ $                940.00 / hr                   4,700.00
       Marsha A. Houston                                                              39.00 hrs @ $                 685.00 / hr                 26,715.00
       Christopher Rivas                                                                4.30 hrs @ $                530.00 / hr                   2,279.00
       Benjamin R. Fliegel                                                            12.60 hrs @ $                 525.00 / hr                   6,615.00
       Ashley D. Rodriguez                                                              6.30 hrs @ $                350.00 / hr                   2,205.00
       Alice M. Kyureghian                                                              1.40 hrs @ $                300.00 / hr                       420.00
       Total Professional Services                                                                                                              42,934.00


      DISBURSEMENTS AND OTHER CHARGES

      Date                    Description                                                                                                           Amount
                              Relativity Data Hosting Fee                                                                                                18.22
                              Westlaw                                                                                                                  714.00
                              Total Expenses and Other Charges                                                                                         732.22

      INVOICE SUMMARY

      Total Fees                                                                                                                     $            42,934.00

      Total Expenses and Other Charges                                                                                               $                 732.22

      TOTAL CURRENT INVOICE DUE                                                                                                      $            43,666.22




      File No. 390547.60001                                    Invoice No. 3068990                                                                 Page 8
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 39 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON



                              Total Amount Due                                                                                       $            43,666.22




      File No. 390547.60001                                    Invoice No. 3068990                                                                 Page 9
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 40 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      Richard Marshack, Trustee                                                                  Invoice Number:                            3075904
      870 Roosevelt                                                                              Invoice Date:                             9/18/2018
      Irvine, CA 92620                                                                           Client Number:                               390547
                                                                                                 Matter Number:                        390547.60001



      DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH August 31, 2018

                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      08/08/18          M.A. Houston                   Analysis and outline of                         B120                     1.30                  890.50
                                                       witness statements and
                                                       litigation strategy post filing
      08/09/18          M.A. Houston                   Analysis of expert and                          B120                     0.40                  274.00
                                                       discovery issues
      08/10/18          M.A. Houston                   Conference with David                           B120                     0.20                  137.00
                                                       Wood re status and
                                                       strategy re complaint
      08/10/18          M.A. Houston                   Analysis of filing,                             B120                     0.80                  548.00
                                                       insurance deadlines and
                                                       limitations, issues re
                                                       discovery
      08/10/18          D.M. Halbreich                 Strategize re timing of filing B120                                      0.30                  282.00
                                                       of complaint
      08/10/18          B.R. Fliegel                   Analysis of policy extension B120                                        0.70                  367.50
                                                       and other brokerage
                                                       materials for effect of timing
                                                       of filing complaint
      08/15/18          M.A. Houston                   Analyze claim strategy                          B120                     0.40                  274.00
                                                       issues
      08/24/18          M.A. Houston                   Email correspondence with B120                                           0.30                  205.50
                                                       S. Oh-Kubisch re
                                                       documents for claim and
                                                       follow-up re same
      08/27/18          M.A. Houston                   Review pleadings claims re B120                                          0.40                  274.00
                                                       updates that may impact
                                                       claims
      08/28/18          M.A. Houston                   Email correspondence with B120                                           0.10                    68.50




      File No. 390547.60001                                    Invoice No. 3075904                                                                 Page 1
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 41 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       D. Wood re complaint filing
                                                       and follow-up re same
      08/28/18          M.A. Houston                   Email correspondence with B120                                           0.20                  137.00
                                                       counsel re avoidance
                                                       action documentation
      08/29/18          M.A. Houston                   Email correspondence with B120                                           0.40                  274.00
                                                       A. Meislik, S. Oh-Kubisch
                                                       re avoidance claim
                                                       allegation support and
                                                       follow up re same
      08/30/18          M.A. Houston                   Review interview notes and B120                                          0.40                  274.00
                                                       documents re back-up for
                                                       allegations requested by S.
                                                       Oh-Kubisch
      Totals                                                                                                                    5.90               4,006.00


      SUMMARY OF PROFESSIONAL SERVICES:

       Timekeeper                                                                                 Hours                      Rate                       Total
       David M. Halbreich                                                               0.30 hrs @ $                940.00 / hr                       282.00
       Marsha A. Houston                                                                4.90 hrs @ $                685.00 / hr                   3,356.50
       Benjamin R. Fliegel                                                              0.70 hrs @ $                525.00 / hr                       367.50
       Total Professional Services                                                                                                                4,006.00


      DISBURSEMENTS AND OTHER CHARGES

      Date                    Description                                                                                                           Amount
                              Relativity Data Hosting Fee                                                                                                18.22
                              Total Expenses and Other Charges                                                                                           18.22

      INVOICE SUMMARY

      Total Fees                                                                                                                     $              4,006.00




      File No. 390547.60001                                    Invoice No. 3075904                                                                 Page 2
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 42 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON



      Total Expenses and Other Charges                                                                                               $                   18.22

      TOTAL CURRENT INVOICE DUE                                                                                                      $              4,024.22

                              Total Amount Due                                                                                       $              4,024.22




      File No. 390547.60001                                    Invoice No. 3075904                                                                 Page 3
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 43 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      Richard Marshack, Trustee                                                                  Invoice Number:                            3086020
      870 Roosevelt                                                                              Invoice Date:                            10/13/2018
      Irvine, CA 92620                                                                           Client Number:                               390547
                                                                                                 Matter Number:                        390547.60001



      DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH September 30, 2018

                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      09/13/18          M.A. Houston                   Revise complaint and                            B120                     1.00                  685.00
                                                       finalize for filing re new
                                                       information re financials re
                                                       transfers
      09/14/18          C. Rivas                       Finalize adversary                              B110                     0.30                  159.00
                                                       complaint for filing thereof
      09/14/18          M.A. Houston                   Prepare source of                               B120                     0.20                  137.00
                                                       complaint instructions
      09/14/18          M.A. Houston                   Finalize complaint for filing                   B120                     0.30                  205.50
      09/17/18          M.A. Houston                   Strategize re next steps for                    B120                     0.30                  205.50
                                                       prosecution of complaint
      09/18/18          B.R. Fliegel                   Draft litigation plan;       B310                                        0.30                  157.50
                                                       analysis of outstanding pre-
                                                       filing issues
      09/18/18          D.M. Halbreich                 Conference call with B.                         B110                     0.30                  282.00
                                                       Fliegel re litigation strategy
      09/19/18          D.M. Halbreich                 Strategize re litigation plan                   B110                     0.20                  188.00
      09/19/18          M.A. Houston                   Analyze litigation strategy                     B120                     0.40                  274.00
                                                       memoranda
      09/19/18          C. Rivas                       Strategize regarding                            B110                     0.30                  159.00
                                                       service of complaint
      09/19/18          M.A. Houston                   Strategize re next steps                        B120                     0.30                  205.50
                                                       and positioning of case re
                                                       same
      09/20/18          M.A. Houston                   Prepare instructions re                         B120                     0.20                  137.00
                                                       litigation strategy




      File No. 390547.60001                                    Invoice No. 3086020                                                                 Page 1
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 44 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      09/24/18          M.A. Houston                   Follow-up re complaint                          B120                     0.20                  137.00
                                                       issues
      09/24/18          M.A. Houston                   Analysis of email and                           B120                     0.50                  342.50
                                                       document re employment
                                                       practices liability policy
      09/24/18          M.A. Houston                   Telephone conference with B120                                           0.10                    68.50
                                                       T. Manger re new
                                                       insurance policy
      09/24/18          B.R. Fliegel                   Analysis of EPLI coverage                       B310                     0.40                  210.00
      09/24/18          D.M. Halbreich                 Review new policy forms                         B110                     0.30                  282.00
                                                       provided by premimum
                                                       finance company
      09/24/18          C. Rivas                       Confer with opposing                            B110                     0.20                  106.00
                                                       counsel regarding
                                                       complaint
      09/25/18          M.A. Houston                   Email with Trustee's                            B120                     0.40                  274.00
                                                       counsel re insurance
                                                       coverage and analyze
                                                       same
      09/28/18          M.A. Houston                   Analysis of litigation                          B120                     0.40                  274.00
                                                       strategy
      Totals                                                                                                                    6.60               4,489.00


      SUMMARY OF PROFESSIONAL SERVICES:

       Timekeeper                                                                                 Hours                      Rate                       Total
       David M. Halbreich                                                               0.80 hrs @ $                940.00 / hr                       752.00
       Marsha A. Houston                                                                4.30 hrs @ $                685.00 / hr                   2,945.50
       Christopher Rivas                                                                0.80 hrs @ $                530.00 / hr                       424.00
       Benjamin R. Fliegel                                                              0.70 hrs @ $                525.00 / hr                       367.50
       Total Professional Services                                                                                                                4,489.00




      File No. 390547.60001                                    Invoice No. 3086020                                                                 Page 2
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 45 of 71


ReedSmith
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX
ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON



      DISBURSEMENTS AND OTHER CHARGES

      Date                    Description                                                                                                           Amount
                              Postage Expense                                                                                                              1.41
                              Relativity Data Hosting Fee                                                                                                18.22
      09/19/2018              00843 UPS - Shipped from Heather Valencia REED SMITH LLP -                                                                   8.88
                              LOS ANGELE to RHONDA WALKER (ARCADIA CA 91006)
                              1ZWA32570194592959
      09/19/2018              00843 UPS - Shipped from GILBERTO GUDINO REED SMITH                                                                          1.74
                              LLP to RHONDA WALKER (ARCADIA CA 91006)
                              1ZWA32570194592959
                              Total Expenses and Other Charges                                                                                           30.25

      INVOICE SUMMARY

      Total Fees                                                                                                                     $              4,489.00

      Total Expenses and Other Charges                                                                                               $                   30.25

      TOTAL CURRENT INVOICE DUE                                                                                                      $              4,519.25

                              Total Amount Due                                                                                       $              4,519.25




      File No. 390547.60001                                    Invoice No. 3086020                                                                 Page 3
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 46 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      Richard Marshack, Trustee                                                                  Invoice Number:                            3096429
      870 Roosevelt                                                                              Invoice Date:                            11/11/2018
      Irvine, CA 92620                                                                           Client Number:                               390547
                                                                                                 Matter Number:                        390547.60001



      DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH October 31, 2018

                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      10/02/18          M.A. Houston                   Review adversary                                B120                     0.30                  205.50
                                                       proceeding pleadings re
                                                       related issues to D&O
                                                       claims
      10/02/18          M.A. Houston                   Conference with D. Woods                        B120                     0.20                  137.00
                                                       re litigation strategy,
                                                       accounts
      10/02/18          M.A. Houston                   Conference with D.                              B120                     0.20                  137.00
                                                       Halbreich re litigation
                                                       strategy
      10/03/18          M.A. Houston                   Review complaint                                B120                     0.20                  137.00
                                                       allegations
      10/03/18          M.A. Houston                   Strategize re insurance                         B120                     0.20                  137.00
                                                       claims and notice
      10/08/18          M.A. Houston                   Analysis of Trustee claims                      B120                     0.30                  205.50
                                                       and common counts
                                                       discovery
      10/09/18          M.A. Houston                   Telephone conference with B120                                           0.10                    68.50
                                                       D. Wood re strategy
      10/09/18          M.A. Houston                   Conference with D.                              B120                     0.10                    68.50
                                                       Halbreich re request for
                                                       extension of response time
      10/09/18          M.A. Houston                   Email correspondence with B120                                           0.20                  137.00
                                                       Debtor counsel re tender to
                                                       carrier and request for
                                                       extension of response time




      File No. 390547.60001                                    Invoice No. 3096429                                                                 Page 1
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 47 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      10/09/18          M.A. Houston                   Analysis of strategy re                         B120                     0.30                  205.50
                                                       request for extension of
                                                       response time
      10/10/18          M.A. Houston                   Analyze discovery issues                        B120                     0.40                  274.00
      10/10/18          M.A. Houston                   Prepare instructions re                         B120                     0.10                    68.50
                                                       response pleadings
      10/11/18          M.A. Houston                   Analysis/outline                                B120                     0.70                  479.50
                                                       questions/discovery
      10/12/18          M.A. Houston                   Analyze next steps re                           B120                     0.60                  411.00
                                                       status hearing, insurer
                                                       failure to respond, initial
                                                       disclosures. discovery
      10/15/18          M.A. Houston                   Email correspondence with B120                                           0.10                    68.50
                                                       Defendant counsel re
                                                       insurer response
      10/15/18          M.A. Houston                   Review stipulation re                           B120                     0.10                    68.50
                                                       response to complaint
      10/15/18          C. Rivas                       Confer with opposing                            B110                     0.20                  106.00
                                                       counsel regarding
                                                       stipulation to continue
                                                       deadlines regarding
                                                       complaint
      10/15/18          M.A. Houston                   Review deadlines re                             B120                     0.20                  137.00
                                                       discovery and notices
      10/19/18          M.A. Houston                   Strategize re extension,                        B120                     0.20                  137.00
                                                       insurer response
      10/29/18          M.A. Houston                   Strategize re response                          B120                     0.10                    68.50
      10/30/18          M.A. Houston                   Review answer                                   B120                     0.10                    68.50
      10/30/18          M.A. Houston                   Email correspondence with B120                                           0.20                  137.00
                                                       D. Halbreich, Debtor
                                                       counsel re answer
      10/31/18          M.A. Houston                   Strategize re next steps                        B120                     0.20                 137.00
      Totals                                                                                                                    5.30               3,599.50




      File No. 390547.60001                                    Invoice No. 3096429                                                                 Page 2
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 48 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      SUMMARY OF PROFESSIONAL SERVICES:

       Timekeeper                                                                                 Hours                      Rate                       Total
       Marsha A. Houston                                                                5.10 hrs @ $                685.00 / hr                   3,493.50
       Christopher Rivas                                                                0.20 hrs @ $                530.00 / hr                       106.00
       Total Professional Services                                                                                                                3,599.50


      DISBURSEMENTS AND OTHER CHARGES

      Date                    Description                                                                                                           Amount
                              Pacer                                                                                                                        3.00
                              Relativity Data Hosting Fee                                                                                                18.22
                              Total Expenses and Other Charges                                                                                           21.22

      INVOICE SUMMARY

      Total Fees                                                                                                                     $              3,599.50

      Total Expenses and Other Charges                                                                                               $                   21.22

      TOTAL CURRENT INVOICE DUE                                                                                                      $              3,620.72

                              Total Amount Due                                                                                       $              3,620.72




      File No. 390547.60001                                    Invoice No. 3096429                                                                 Page 3
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 49 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      Richard Marshack, Trustee                                                                  Invoice Number:                            3110113
      870 Roosevelt                                                                              Invoice Date:                            12/19/2018
      Irvine, CA 92620                                                                           Client Number:                               390547
                                                                                                 Matter Number:                        390547.60001



      DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH November 30, 2018

                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      11/01/18          M.A. Houston                   Conference call with D.                         B120                     0.40                  274.00
                                                       Wood, R. Marshack re
                                                       strategy
      11/01/18          M.A. Houston                   Analyze discovery related                       B120                     0.40                  274.00
                                                       strategy issues
      11/01/18          M.A. Houston                   Conference with D.                              B120                     0.20                  137.00
                                                       Halbreich re strategy
      11/01/18          D.M. Halbreich                 Prepare for conference with B120                                         0.20                  188.00
                                                       R Marshack and D Wood re
                                                       status
      11/01/18          D.M. Halbreich                 Prepare for conference with B120                                         0.40                  376.00
                                                       R Marshack and D Wood re
                                                       status
      11/01/18          M.A. Houston                   Email correspondence with B120                                           0.20                  137.00
                                                       Defendant's counsel
                                                       regarding insurer response
      11/05/18          M.A. Houston                   Strategize re answer issues B120                                         0.20                  137.00
      11/07/18          B.R. Fliegel                   Memorandum Draft trial                          B120                     1.50                  787.50
                                                       strategy memorandum
      11/07/18          M.A. Houston                   Emails with Force 10 re     B120                                         0.40                  274.00
                                                       strategy and analyze
                                                       documents re billing issues
      11/08/18          B.R. Fliegel                   Draft trial strategy                            B120                     2.70               1,417.50
                                                       memorandum
      11/08/18          M.A. Houston                   Prepare disclosure/Rule 26 B120                                          0.30                  205.50
                                                       information



      File No. 390547.60001                                    Invoice No. 3110113                                                                 Page 1
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 50 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      11/08/18          M.A. Houston                   Telephone conference with B120                                           0.40                  274.00
                                                       A. Meislik re negligent
                                                       billing
      11/08/18          M.A. Houston                   Review infinity witness                         B120                     0.50                  342.50
                                                       statements and claim
      11/08/18          M.A. Houston                   Email correspondence with B120                                           0.10                    68.50
                                                       billing representative
      11/09/18          B.R. Fliegel                   Revise trial strategy                           B120                     0.50                  262.50
                                                       memorandum
      11/09/18          C. Rivas                       Strategize regarding                            B120                     0.90                  477.00
                                                       pending Rule 26 and Rule
                                                       16 deadlines
      11/09/18          M.A. Houston                   Analyze medical billing                         B120                     0.40                  274.00
                                                       negligence
      11/09/18          M.A. Houston                   Outline disclosure issues                       B120                     0.30                  205.50
      11/12/18          M.A. Houston                   Conference call with A.    B120                                          0.70                  479.50
                                                       Shaheed re billing issues
                                                       and evidence of negligence
      11/12/18          M.A. Houston                   Analyze billing issues                          B120                     0.30                  205.50
      11/13/18          M.A. Houston                   Rule 26 disclosure planning B120                                         0.10                    68.50
      11/14/18          C. Rivas                       Draft joint status report                       B120                     0.40                  212.00
      11/14/18          C. Rivas                       Draft initial disclosures                       B120                     1.10                  583.00
      11/14/18          M.A. Houston                   Revise initial disclosures                      B120                     1.10                  753.50
                                                       and analyze discovery
                                                       issues
      11/14/18          M.A. Houston                   Review complaint re       B120                                           0.50                  342.50
                                                       damages issues, witnesses
      11/14/18          M.A. Houston                   Revise joint status report                      B120                     0.20                  137.00
      11/14/18          M.A. Houston                   Conference with D.                              B120                     0.20                  137.00
                                                       Halbreich re strategy and
                                                       initial disclosure meet and
                                                       confer




      File No. 390547.60001                                    Invoice No. 3110113                                                                 Page 2
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 51 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      11/14/18          D.M. Halbreich                 Telephone conference with B120                                           0.10                    94.00
                                                       M. Houston re next steps
      11/15/18          D.M. Halbreich                 Meet and confer with R.                         B120                     0.30                  282.00
                                                       Walker re Rule 26 report
      11/15/18          D.M. Halbreich                 Prepare for meeting with                        B120                     0.30                  282.00
                                                       opposing counsel
      11/15/18          D.M. Halbreich                 Work on Rule 26 joint                           B120                     0.60                  564.00
                                                       report and disclosures
      11/15/18          B.R. Fliegel                   Revision to sections of the                     B120                     0.80                  420.00
                                                       Joint Status report and
                                                       analysis of the Rule 26
                                                       disclosures
      11/15/18          D.M. Halbreich                 Meet with M. Houston re                         B120                     0.10                    94.00
                                                       Rule 26 report
      11/15/18          M.A. Houston                   Conference with R. Walker                       B120                     0.40                  274.00
                                                       re meet and confer
      11/15/18          M.A. Houston                   Conference with D.                              B120                     0.30                  205.50
                                                       Halbreich re strategy
      11/15/18          M.A. Houston                   Revise disclosures and                          B120                     0.60                  411.00
                                                       status conference report
      11/16/18          M.A. Houston                   Strategize re disclosures,                      B120                     0.10                    68.50
                                                       status report with C. Rivas,
                                                       D. Halbreich
      11/16/18          M.A. Houston                   Revise disclosures, status                      B120                     0.30                  205.50
                                                       report
      11/17/18          C. Rivas                       Revise initial disclosures                      B120                     0.20                  106.00
      11/17/18          C. Rivas                       Revise status report                            B120                     0.40                  212.00
      11/20/18          M.A. Houston                   Review opposing counsel                         B120                     0.30                  205.50
                                                       response to status
                                                       conference report
      11/20/18          M.A. Houston                   Strategize re disclosures,                      B120                     0.50                  342.50
                                                       status conference and
                                                       litigation




      File No. 390547.60001                                    Invoice No. 3110113                                                                 Page 3
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 52 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      11/20/18          D.M. Halbreich                 Review defendant's joint                        B120                     0.10                    94.00
                                                       status submission
      11/21/18          C. Rivas                       Revise status report, and                       B120                     0.60                  318.00
                                                       confer with opposing
                                                       counsel therewith in
                                                       furtherance of Rule 26
                                                       obligations
      11/26/18          M.A. Houston                   Analysis of discovery       B120                                         0.50                  342.50
                                                       strategy, status conference
                                                       strategy
      11/27/18          A.D. Rodriguez                 Speak with B. Fliegel re     B120                                        0.30                  105.00
                                                       drafting offensive discovery
                                                       requests; internal team
                                                       emails re discovery
      11/27/18          A.D. Rodriguez                 Review and analyze emails B120                                           0.30                  105.00
                                                       re discovery and strategy
                                                       memorandum
      11/27/18          M.A. Houston                   Prepare memoranda re                            B120                     0.80                  548.00
                                                       expert damages and
                                                       discovery issues
      11/27/18          M.A. Houston                   Revise discovery and                            B120                     0.70                  479.50
                                                       litigation plan
      11/28/18          M.A. Houston                   Email correspondence with B120                                           0.20                  137.00
                                                       approving counsel re
                                                       disclosures and follow up re
                                                       agreement re same
      11/29/18          A.D. Rodriguez                 Draft requests for                              B120                     2.50                  875.00
                                                       document production; draft
                                                       interrogatory requests
      11/30/18          A.D. Rodriguez                 Draft interrogatory                             B120                     2.50                  875.00
                                                       requests; draft requests for
                                                       admission
      Totals                                                                                                                  28.40              16,675.50




      File No. 390547.60001                                    Invoice No. 3110113                                                                 Page 4
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 53 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON



      SUMMARY OF PROFESSIONAL SERVICES:

       Timekeeper                                                                                 Hours                      Rate                       Total
       David M. Halbreich                                                               2.10 hrs @ $                940.00 / hr                   1,974.00
       Marsha A. Houston                                                              11.60 hrs @ $                 685.00 / hr                   7,946.00
       Christopher Rivas                                                                3.60 hrs @ $                530.00 / hr                   1,908.00
       Benjamin R. Fliegel                                                              5.50 hrs @ $                525.00 / hr                   2,887.50
       Ashley D. Rodriguez                                                              5.60 hrs @ $                350.00 / hr                   1,960.00
       Total Professional Services                                                                                                              16,675.50


      DISBURSEMENTS AND OTHER CHARGES

      Date                    Description                                                                                                           Amount
                              Pacer                                                                                                                        0.40
                              Relativity Data Hosting Fee                                                                                                18.22
      11/21/2018              00843 UPS - Shipped from Sean Wilson Reed Smith LLP - Los                                                                  10.62
                              Angele to Honorable Scott C. C United States Bankruptcy Co
                              (SANTA ANA CA 92701) Chris Rivas 1ZWA32570192213540
                              Total Expenses and Other Charges                                                                                           29.24

      INVOICE SUMMARY

      Total Fees                                                                                                                     $            16,675.50

      Total Expenses and Other Charges                                                                                               $                   29.24

      TOTAL CURRENT INVOICE DUE                                                                                                      $            16,704.74

                              Total Amount Due                                                                                       $            16,704.74




      File No. 390547.60001                                    Invoice No. 3110113                                                                 Page 5
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 54 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      Richard Marshack, Trustee                                                                  Invoice Number:                            3118731
      870 Roosevelt                                                                              Invoice Date:                             1/25/2019
      Irvine, CA 92620                                                                           Client Number:                               390547
                                                                                                 Matter Number:                        390547.60001



      DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH December 31, 2018

                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      12/04/18          A.D. Rodriguez                 Strategize re discovery                         B110                     0.20                    70.00
                                                       requests and strategy
      12/04/18          A.D. Rodriguez                 Draft requests for                              B110                     3.90               1,365.00
                                                       admission and finalize
                                                       interrogatory requests
      12/04/18          B.R. Fliegel                   Prepare for court                               B310                     0.80                  420.00
                                                       appearance on joint report
      12/05/18          A.D. Rodriguez                 Draft requests for                              B110                     1.90                  665.00
                                                       admission
      12/06/18          A.D. Rodriguez                 Revise, edit and finalize                       B110                     1.80                  630.00
                                                       requests for admission
      12/06/18          B.R. Fliegel                   Revise draft interrogatories B310                                        2.70               1,417.50
                                                       and RFPs
      12/11/18          M.A. Houston                   Handle issues re initial                        B120                     0.20                  137.00
                                                       disclosures
      12/11/18          C. Rivas                       Revise initial disclosures                      B110                     1.10                  583.00
      12/12/18          M.A. Houston                   Review and revise initial                       B120                     0.30                  205.50
                                                       disclosures
      12/12/18          M.A. Houston                   Analysis of discovery and                       B120                     0.20                  137.00
                                                       revise same
      12/12/18          C. Rivas                       Further revise initial                          B110                     0.40                  212.00
                                                       disclosures
      12/13/18          M.A. Houston                   Review claims docket and                        B120                     0.40                  274.00
                                                       interview with billing
                                                       companies re discovery




      File No. 390547.60001                                    Invoice No. 3118731                                                                 Page 1
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 55 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       issues
      12/13/18          M.A. Houston                   Revise request for                              B120                     0.80                  548.00
                                                       production
      12/17/18          M.A. Houston                   Review requests for        B120                                          1.10                  753.50
                                                       production and revise same
      12/18/18          C. Rivas                       Strategize regarding                            B110                     0.60                  318.00
                                                       pending status hearing,
                                                       discovery issues.
      12/18/18          M.A. Houston                   Analyze Yuba transactions                       B120                     0.60                  411.00
                                                       information
      12/18/18          M.A. Houston                   Analyze expert report                           B120                     0.40                  274.00
      12/18/18          B.R. Fliegel                   Revise requests for         B310                                         1.70                  892.50
                                                       production and requests for
                                                       admission
      12/18/18          M.A. Houston                   Strategize re status                            B120                     0.40                  274.00
                                                       conference and discovery
      12/18/18          M.A. Houston                   Revise 150 request for                          B120                     2.10               1,438.50
                                                       production and review
                                                       background documents re
                                                       same
      12/19/18          M.A. Houston                   Review and revise          B120                                          0.60                  411.00
                                                       avoidance action complaint
                                                       and discovery
      12/19/18          C. Rivas                       Appear at initial status    B110                                         2.10               1,113.00
                                                       hearing, trial setting
                                                       conference, and confer with
                                                       opposing counsel thereat,
                                                       and travel time to/from
                                                       same
      12/19/18          C. Rivas                       Analyze discovery requests B110                                          0.80                  424.00
      12/19/18          M.A. Houston                   Email correspondence with B120                                           0.30                  205.50
                                                       D. Woods, Smiley firm re
                                                       amended complaint and
                                                       avoidance action and




      File No. 390547.60001                                    Invoice No. 3118731                                                                 Page 2
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 56 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       status of litigation
      12/19/18          M.A. Houston                   Stratgize re status                             B120                     0.30                  205.50
                                                       conference hearing and
                                                       discovery
      12/19/18          M.A. Houston                   Revise scheduling order                         B120                     0.10                    68.50
      12/19/18          M.A. Houston                   Conference with C. Rivas     B120                                        0.20                  137.00
                                                       re status conference
                                                       hearing strategy and results
      12/19/18          C. Rivas                       Draft scheduling order                          B110                     0.30                  159.00
      12/19/18          B.R. Fliegel                   Revise requests for                             B310                     2.10               1,102.50
                                                       admission
      12/20/18          D.M. Halbreich                 Review proposed changes                         B110                     0.20                  188.00
                                                       to draft RFA's
      12/21/18          M.A. Houston                   Review and revise                               B120                     1.10                  753.50
                                                       discovery
      12/26/18          M.A. Houston                   Review policy information                       B120                     0.20                  137.00
                                                       from Defendant's counsel
      12/27/18          C. Rivas                       Analyze additional policy                       B110                     0.10                    53.00
                                                       and correspond with Mr.
                                                       Castanon's counsel
                                                       therewith
      12/27/18          M.A. Houston                   Analysis of additional                          B120                     0.30                  205.50
                                                       information re policies and
                                                       claims
      12/28/18          A.D. Rodriguez                 Review and finalize                             B110                     0.30                  105.00
                                                       discovery for service
      12/28/18          A.D. Rodriguez                 Strategize re discovery                         B110                     0.40                  140.00
                                                       requests for service and
                                                       final revisions thereto
      12/28/18          M.A. Houston                   Prepare instructions re                         B120                     0.40                  274.00
                                                       discovery and insurance
                                                       policy issues
      12/31/18          A.D. Rodriguez                 Communication re                                B110                     0.20                    70.00




      File No. 390547.60001                                    Invoice No. 3118731                                                                 Page 3
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 57 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       discovery requests
      12/31/18          M.A. Houston                   Finalize discovery                              B410                    0.20                 137.00
      Totals                                                                                                                  31.80              16,914.50


      SUMMARY OF PROFESSIONAL SERVICES:

       Timekeeper                                                                                 Hours                      Rate                       Total
       David M. Halbreich                                                               0.20 hrs @ $                940.00 / hr                       188.00
       Marsha A. Houston                                                              10.20 hrs @ $                 685.00 / hr                   6,987.00
       Christopher Rivas                                                                5.40 hrs @ $                530.00 / hr                   2,862.00
       Benjamin R. Fliegel                                                              7.30 hrs @ $                525.00 / hr                   3,832.50
       Ashley D. Rodriguez                                                              8.70 hrs @ $                350.00 / hr                   3,045.00
       Total Professional Services                                                                                                              16,914.50


      DISBURSEMENTS AND OTHER CHARGES

      Date                    Description                                                                                                           Amount
                              Duplicating/Printing/Scanning                                                     34.00 @ 0.15                               5.10
                              Postage Expense                                                                                                              2.89
                              Relativity Data Hosting Fee                                                                                                18.22
      12/13/2018              00843 UPS - Shipped from Gilda S. Anderson Reed Smith LLP -                                                                  8.77
                              Los Angele to Attorney at Law Rhonda Walker (ARCADIA CA
                              91006) CHRISTOPHER O. RIVAS, E 1ZWA32570191413675
                              Total Expenses and Other Charges                                                                                           34.98

      INVOICE SUMMARY

      Total Fees                                                                                                                     $            16,914.50

      Total Expenses and Other Charges                                                                                               $                   34.98




      File No. 390547.60001                                    Invoice No. 3118731                                                                 Page 4
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 58 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      TOTAL CURRENT INVOICE DUE                                                                                                      $            16,949.48

                              Total Amount Due                                                                                       $            16,949.48




      File No. 390547.60001                                    Invoice No. 3118731                                                                 Page 5
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 59 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      Richard Marshack, Trustee                                                                  Invoice Number:                            3127636
      870 Roosevelt                                                                              Invoice Date:                             2/21/2019
      Irvine, CA 92620                                                                           Client Number:                               390547
                                                                                                 Matter Number:                        390547.60001



      DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH January 31, 2019

                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      01/07/19          M.A. Houston                   Follow-up re insurer                            B120                     0.20                  137.00
                                                       response and expert
      01/11/19          M.A. Houston                   Email correspondence with B120                                           0.30                  205.50
                                                       T. Evanston re evidence
                                                       questions and review
                                                       documents re same
      01/14/19          M.A. Houston                   Review expert report                            B120                     0.10                    68.50
      01/14/19          M.A. Houston                   Conference with BF legal re B120                                         0.20                  137.00
                                                       next steps re experts and
                                                       discovery
      01/24/19          B.R. Fliegel                   Discuss status of case and                      B120                     0.60                  315.00
                                                       discovery with opposition
                                                       counsel
      01/24/19          B.R. Fliegel                   Analyze damages                                 B120                     0.50                  262.50
                                                       calculation theories w. A.
                                                       Meislak for potential
                                                       settlement demands
      01/29/19          B.R. Fliegel                   Analysis of status of                           B120                     0.40                  210.00
                                                       settlement/damages
                                                       opportunies based on
                                                       correspondence with
                                                       Castannon's counsel
      01/29/19          B.R. Fliegel                   Discuss damages                                 B120                     0.50                  262.50
                                                       assessment theories w. A.
                                                       Meislak
      Totals                                                                                                                    2.80               1,598.00




      File No. 390547.60001                                    Invoice No. 3127636                                                                 Page 1
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 60 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      SUMMARY OF PROFESSIONAL SERVICES:

       Timekeeper                                                                                 Hours                      Rate                       Total
       Marsha A. Houston                                                                0.80 hrs @ $                685.00 / hr                       548.00
       Benjamin R. Fliegel                                                              2.00 hrs @ $                525.00 / hr                   1,050.00
       Total Professional Services                                                                                                                1,598.00


      DISBURSEMENTS AND OTHER CHARGES

      Date                    Description                                                                                                           Amount
                              Pacer                                                                                                                        1.00
                              Relativity Data Hosting Fee                                                                                                18.22
                              Total Expenses and Other Charges                                                                                           19.22

      INVOICE SUMMARY

      Total Fees                                                                                                                     $              1,598.00

      Total Expenses and Other Charges                                                                                               $                   19.22

      TOTAL CURRENT INVOICE DUE                                                                                                      $              1,617.22

                              Total Amount Due                                                                                       $              1,617.22




      File No. 390547.60001                                    Invoice No. 3127636                                                                 Page 2
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 61 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      Richard Marshack, Trustee                                                                  Invoice Number:                            3138272
      870 Roosevelt                                                                              Invoice Date:                             3/25/2019
      Irvine, CA 92620                                                                           Client Number:                               390547
                                                                                                 Matter Number:                        390547.60001



      DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH February 28, 2019

                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      02/04/19          D.M. Halbreich                 Review Luminance                                B120                     0.40                  376.00
                                                       coverage denial and
                                                       language of policy
      02/04/19          D.M. Halbreich                 Follow-up re Luminance                          B120                     0.40                  376.00
                                                       coverage denial and
                                                       language of policy
      02/04/19          M.A. Houston                   Analysis of insurance      B120                                          1.00                  685.00
                                                       company denial, extension,
                                                       discovery extension
                                                       request
      02/04/19          D.M. Halbreich                 Meet with B. Fliegel re                         B120                     0.20                  188.00
                                                       coverage denial
      02/04/19          B.R. Fliegel                   Correspondence relating to B120                                          0.20                  105.00
                                                       opposing counsel's request
                                                       for a 10 day discovery
                                                       extension
      02/07/19          B.R. Fliegel                   Analysis of coverage issue                      B120                     0.80                  420.00
                                                       relating to extension of
                                                       reporting period v. renewal
                                                       of policy
      02/14/19          B.R. Fliegel                   Correspondence re form of                       B120                     0.80                  420.00
                                                       outstanding discovery
      02/14/19          M.A. Houston                   Review case updates                             B120                     0.20                  137.00
      02/15/19          D.M. Halbreich                 Follow-up re strategy                           B120                     0.20                  188.00
      02/15/19          M.A. Houston                   Conference call with D.                         B120                     0.40                  274.00
                                                       Wood, D. Halbreich and R.




      File No. 390547.60001                                    Invoice No. 3138272                                                                 Page 1
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 62 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       Marshack re status/strategy
      02/15/19          M.A. Houston                   Analysis of litigation                          B120                     0.10                    68.50
                                                       strategy
      02/20/19          M.A. Houston                   Confer with B. Fleigel re                       B120                     0.20                  137.00
                                                       strategy
      02/20/19          B.R. Fliegel                   Draft                                           B120                     1.00                  525.00
                                                       correspondence/demand
                                                       on opposing counsel re
                                                       responding to discovery
      02/20/19          M.A. Houston                   Review correspondence to                        B120                     0.10                    68.50
                                                       Castanon's counsel re
                                                       admissions
      02/25/19          D.M. Halbreich                 Telephone conference with B120                                           0.20                  188.00
                                                       B. Fliegel re trial strategy
      02/25/19          M.A. Houston                   Analyze settlement strategy B120                                         0.20                  137.00
      02/26/19          D.M. Halbreich                 E-mail to client re extension B120                                       0.20                  188.00
                                                       coverage
      Totals                                                                                                                    6.60               4,481.00


      SUMMARY OF PROFESSIONAL SERVICES:

       Timekeeper                                                                                 Hours                      Rate                       Total
       David M. Halbreich                                                               1.60 hrs @ $                940.00 / hr                   1,504.00
       Marsha A. Houston                                                                2.20 hrs @ $                685.00 / hr                   1,507.00
       Benjamin R. Fliegel                                                              2.80 hrs @ $                525.00 / hr                   1,470.00
       Total Professional Services                                                                                                                4,481.00




      File No. 390547.60001                                    Invoice No. 3138272                                                                 Page 2
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 63 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON



      DISBURSEMENTS AND OTHER CHARGES

      Date                    Description                                                                                                           Amount
                              Relativity Data Hosting Fee                                                                                                18.22
      12/19/2018              Parking - VENDOR: Christopher Rivas, Dec 19,2018,Parking at                                                                  1.00
                              Santa Ana Courthouse
                              Total Expenses and Other Charges                                                                                           19.22

      INVOICE SUMMARY

      Total Fees                                                                                                                     $              4,481.00

      Total Expenses and Other Charges                                                                                               $                   19.22

      TOTAL CURRENT INVOICE DUE                                                                                                      $              4,500.22

                              Total Amount Due                                                                                       $              4,500.22




      File No. 390547.60001                                    Invoice No. 3138272                                                                 Page 3
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 64 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      Richard Marshack, Trustee                                                                  Invoice Number:                            3141168
      870 Roosevelt                                                                              Invoice Date:                              4/3/2019
      Irvine, CA 92620                                                                           Client Number:                              390547
                                                                                                 Matter Number:                        390547.60001



      DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH March 31, 2019

                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      03/04/19          B.R. Fliegel                   Draft correspondence to                         B120                     0.20                  105.00
                                                       opposing counsel re
                                                       missing discovery
      03/11/19          B.R. Fliegel                   Analysis of Discovery plan                      B120                     0.70                  367.50
                                                       based upon non-
                                                       cooperation of Castanon
      03/11/19          M.A. Houston                   Telephone conference with B120                                           0.60                  411.00
                                                       R. Marshack, D. Wood re
                                                       strategy
      03/11/19          D.M. Halbreich                 Meet with B. Fliegel re                         B120                     0.10                    94.00
                                                       status of discovery
      03/11/19          M.A. Houston                   Analyze chart re outcome                        B120                     0.40                  274.00
                                                       strategy
      03/11/19          D.M. Halbreich                 Conference call with client                     B120                     0.40                  376.00
                                                       re status/fee issues
      03/12/19          A.D. Rodriguez                 Meet with B. Fliegel to                         B120                     1.00                  350.00
                                                       discuss strategy for motion
                                                       for sanctions, taking and
                                                       preparing for deposition of
                                                       defendant, and serving
                                                       notice of deposition; speak
                                                       with A. DiSesa re drafting
                                                       notice of deposition of
                                                       defendant
      03/12/19          A. H. DiSesa                   Draft depo notice                               B120                     0.30                    75.00
      03/12/19          M.A. Houston                   Review and revise meet                          B120                     0.30                  205.50
                                                       and confer letter, budget,




      File No. 390547.60001                                    Invoice No. 3141168                                                                 Page 1
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 65 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       strategy plan
      03/12/19          B.R. Fliegel                   Strategic planning of                           B120                     1.10                  577.50
                                                       motions and deposition in
                                                       discovery w. A. Rodrigeuz
                                                       and S. Muller
      03/12/19          B.R. Fliegel                   Draft letter demand on                          B120                     0.80                  420.00
                                                       opposing counsel for
                                                       discovery non-cooperation
      03/13/19          A.D. Rodriguez                 Revise notice of deposition                     B120                     0.50                  175.00
                                                       for Defendant and finalize
                                                       for service
      03/13/19          A. H. DiSesa                   Draft depo notice                               B120                     0.80                  200.00
      03/14/19          A.D. Rodriguez                 Review and analyze draft                        B120                     0.90                  315.00
                                                       outline for motion for
                                                       sanctions
      03/14/19          A.D. Rodriguez                 Meet with S. Mueller to      B120                                        0.50                  175.00
                                                       discuss revisions to motion
                                                       for sanctions and additional
                                                       research and necessary
                                                       arguments
      03/19/19          A.D. Rodriguez                 Communicate with S.                             B120                     0.30                  105.00
                                                       Mueller re further revisions
                                                       to draft Motion for
                                                       Sanctions; communicate
                                                       with B. Fliegel re status of
                                                       Motion for Sanctions
      03/19/19          A.D. Rodriguez                 Revise motion for sanctions B120                                         1.40                  490.00
                                                       and provide additional
                                                       analysis and commentary
                                                       for further revisions
      03/19/19          B.R. Fliegel                   Strategy analysis w. A.                         B120                     0.40                  210.00
                                                       Rodriguez re issues for
                                                       filing motion for sanctions
                                                       after no response to meet
                                                       and confer letter




      File No. 390547.60001                                    Invoice No. 3141168                                                                 Page 2
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 66 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

      03/20/19          A.D. Rodriguez                 Revise and draft motion for                     B120                     3.40               1,190.00
                                                       sanctions
      03/20/19          A.D. Rodriguez                 Communicate with B.           B120                                       0.20                    70.00
                                                       Fliegel re revised motion for
                                                       sanctions and further
                                                       questions re the same
      03/21/19          A.D. Rodriguez                 Draft declaration in support B120                                        2.40                  840.00
                                                       of motion for sanctions;
                                                       draft proposed order; revise
                                                       motion for sanctions
      03/21/19          A.D. Rodriguez                 Research and compile                            B120                     0.20                    70.00
                                                       exhibits in support of
                                                       motion for sanctions
      03/21/19          M.A. Houston                   Brief review of motion for                      B120                     0.20                  137.00
                                                       sanctions issues
      03/21/19          B.R. Fliegel                   Revise Pleadings re motion B120                                          3.70               1,942.50
                                                       for sanctions (motion;
                                                       declaration; proposed
                                                       order) with research
      03/22/19          A.D. Rodriguez                 Revise Motion for                               B120                     0.90                  315.00
                                                       Sanctions to address
                                                       partner comments
      03/22/19          A.D. Rodriguez                 Communicate with team re                        B120                     0.20                    70.00
                                                       additional revisions to
                                                       Motion for Sanctions
      03/22/19          M.A. Houston                   Analyze strategy re                             B120                     0.30                  205.50
                                                       sanctions
      03/22/19          M.A. Houston                   Revise motion for sanctions B120                                         0.70                  479.50
                                                       documents
      03/22/19          B.R. Fliegel                   Revise Pleadings re motion B120                                          1.70                  892.50
                                                       for sanctions (motion;
                                                       declaration; proposed
                                                       order) with research
      03/23/19          D.M. Halbreich                 Revise motion for                               B120                     0.30                  282.00




      File No. 390547.60001                                    Invoice No. 3141168                                                                 Page 3
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 67 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




                                                                                                       Task
      Date              Timekeeper                     Description                                     Code                 Hours                   Amount

                                                       terminating sanctions
      03/23/19          D.M. Halbreich                 E-mails re motion to                            B120                     0.10                    94.00
                                                       compel/terminating
                                                       sanctions
      03/25/19          C. Rivas                       Strategize regarding motion B120                                         0.40                  212.00
                                                       for sanctions
      03/25/19          A.D. Rodriguez                 Review and analyze            B120                                       1.10                  385.00
                                                       attorney hours billed on
                                                       preparing motion for
                                                       sanctions for exhibit; create
                                                       exhibit summarizing the
                                                       aforementioned for the
                                                       motion for sanctions; revise
                                                       motion for sanctions
      03/25/19          M.A. Houston                   Email correspondence with B120                                           0.30                  205.50
                                                       R. Marshack, RS team re
                                                       finalizing sanctions motion
      03/26/19          C. Rivas                       Further strategize regarding B120                                        0.30                  159.00
                                                       motion for sanctions
      03/26/19          A.D. Rodriguez                 Draft notice of motion;                         B120                     1.40                  490.00
                                                       revise motion for sanctions
                                                       and accompanying
                                                       declaration to finalize for
                                                       filing
      03/26/19          M.A. Houston                   Finalize motion re                              B120                     0.20                  137.00
                                                       sanctions for failure to
                                                       respond to discovery
      03/28/19          M.A. Houston                   Analyze response/reply                          B120                     0.20                  137.00
                                                       strategy
      Totals                                                                                                                  28.90              13,239.00


      SUMMARY OF PROFESSIONAL SERVICES:

       Timekeeper                                                                                 Hours                      Rate                       Total




      File No. 390547.60001                                    Invoice No. 3141168                                                                 Page 4
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 68 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




       Timekeeper                                                                                 Hours                      Rate                       Total
       David M. Halbreich                                                               0.90 hrs @ $                940.00 / hr                       846.00
       Marsha A. Houston                                                                3.20 hrs @ $                685.00 / hr                   2,192.00
       Christopher Rivas                                                                0.70 hrs @ $                530.00 / hr                       371.00
       Benjamin R. Fliegel                                                              8.60 hrs @ $                525.00 / hr                   4,515.00
       Ashley D. Rodriguez                                                            14.40 hrs @ $                 350.00 / hr                   5,040.00
       Addison H. DiSesa                                                                1.10 hrs @ $                250.00 / hr                       275.00
       Total Professional Services                                                                                                              13,239.00


      DISBURSEMENTS AND OTHER CHARGES

      Date                    Description                                                                                                           Amount
                              Duplicating/Printing/Scanning                                                     22.00 @ 0.15                               3.30
                              Postage Expense                                                                                                              8.35
                              Relativity Data Hosting Fee                                                                                                18.22
                              Westlaw                                                                                                                    42.90
      03/12/2019              00843 UPS - Shipped from Socorro Dominguez Reed Smith LLP -                                                                  9.29
                              Los Angele to Rhonda Walker (ARCADIA CA 91006)
                              1ZWA32570195624734
                              Total Expenses and Other Charges                                                                                           82.06

      INVOICE SUMMARY

      Total Fees                                                                                                                     $            13,239.00

      Total Expenses and Other Charges                                                                                               $                   82.06

      TOTAL CURRENT INVOICE DUE                                                                                                      $            13,321.06

                              Total Amount Due                                                                                       $            13,321.06




      File No. 390547.60001                                    Invoice No. 3141168                                                                 Page 5
     Case 8:18-bk-10969-SC                           Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                                     Desc
                                                     Main Document     Page 69 of 71
                                                                                                                                                        Reed Smith LLP
                                                                                                                                               355 South Grand Avenue
                                                                                                                                                             Suite 2800
                                                                                                                                                Los Angeles, CA 90071
                                                                                                                                           Telephone: -+1 213 457 8000
                                                                                                                                                 Fax: -+1 213 457 8080
                                                                                                                                                   Tax ID # XX-XXXXXXX



ABU DHABI  ATHENS  AUSTIN BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK
       PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




      Richard Marshack, Trustee                                                                  Invoice Number:                            3141168
      870 Roosevelt                                                                              Invoice Date:                              4/3/2019
      Irvine, CA 92620                                                                           Client Number:                              390547
                                                                                                 Matter Number:                        390547.60001




      File No. 390547.60001                                    Invoice No. 3141168                                                                 Page 6
        Case 8:18-bk-10969-SC                     Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                       Desc
                                                  Main Document     Page 70 of 71



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
355 S. Grand Ave., Suite 2900, Los Angeles, CA 90071

A true and correct copy of the foregoing document entitled (specify): FIRST INTERIM APPLICATION OF REED SMITH
LLP PURSUANT TO 11 U.S.C. §§ 328, 330, 331 AND 503(B)(2); FED. R. BANKR. P. 2016 AND LOCAL RULE 2016-
1(A), FOR ENTRY OF AN ORDER ALLOWING AND AWARDING PAYMENT OF FEES AND REIMBURSEMENT OF
EXPENSES; DECLARATION OF CHRISTOPHER O. RIVAS
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 10, 2019      , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       Kyra E Andrassy kandrassy@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Ryan W Beall rbeall@lwgfllp.com, vrosales@wgllp.com;kadele@wgllp.com
       Evan C Borges eborges@ggtriallaw.com, cwinsten@ggtriallaw.com
       Christopher Brandlin chris@bbsklaw.com
       Luke P Daniels zlukedaniels@yahoo.com
       Caroline Djang caroline.djang@bbklaw.com,
        julie.urquhart@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
       Timothy W Evanston tevanston@swelawfirm.com,
        gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
       Thomas A Fasel thomas@fasellaw.com, taf@fasellaw.com
       Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
        lawyers.net,addy.flores@flpllp.com
       Vincent V Frounjian vvf.law@gmail.com
       Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
       Jay S Geller jgeller@jaysgellerlaw.com
       Alastair M Gesmundo agesmundo@wcghlaw.com, jmartinez@wcghlaw.com
       Jeffrey I Golden jgolden@wgllp.com,
        kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
       Matthew Grimshaw mgrimshaw@marshackhays.com, 8649808420@filings.docketbird.com
       Michael J Hauser michael.hauser@usdoj.gov
       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Marsha A Houston mhouston@reedsmith.com
       Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
       Gerald P Kennedy gerald.kennedy@procopio.com,
        kristina.terlaga@procopio.com;calendaring@procopio.com;efile-bank@procopio.com
       John H Kim jkim@cookseylaw.com, jhkim@ecf.courtdrive.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:18-bk-10969-SC                     Doc 400 Filed 04/10/19 Entered 04/10/19 15:24:33                                       Desc
                                                  Main Document     Page 71 of 71



       David Brian Lally davidlallylaw@gmail.com
       Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
       Randall P Mroczynski randym@cookseylaw.com
       Sharon Oh-Kubisch sokubisch@swelawfirm.com,
        gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
       R Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
       Valerie Bantner Peo vbantnerpeo@buchalter.com
       Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
       Rosa A Shirley rshirley@nelsonhardiman.com,
        ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange@nelso
        nhardiman.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)               , 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 10, 2019      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Judge Scott C. Clarkson
United States Bankruptcy Court
Central District of California
411 West Fourth Street
Suite 5130 / Courtroom 5C
Santa Ana, CA 92701-4593

United States Trustee (SA)
Office of The United States Trustee
411 West Fourth Street
Suite 7160
Santa Ana, CA 92701
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

April 10, 2019                 Gilda S. Anderson                                               /s/ Gilda S. Anderson
 Date                          Printed Name                                                     Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
